Exhibit 10.5

Execution Copy

 

﻿

SECOND AMENDED AND RESTATED TRUST AGREEMENT

by and among

BLUEGREEN TIMESHARE FINANCE CORPORATION I,
as Depositor and Residual Interest Owner,

GSS HOLDINGS, INC.
as Trust Owner

and

WILMINGTON TRUST COMPANY,
as Owner Trustee

Dated as of May 19, 2017

﻿

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

ARTICLE I. DEFINITIONS2

Section 1.01.Capitalized
Terms..........................................................................................2

Section 1.02.Usage of
Terms..............................................................................................2

Section 1.03.Section
References..........................................................................................2

Section 1.04.Accounting
Terms..........................................................................................2

ARTICLE II. ORGANIZATION2

Section
2.01.Name..........................................................................................................2

Section
2.02.Office..........................................................................................................3

Section 2.03.Purposes and
Powers......................................................................................3

Section 2.04.Appointment of Owner
Trustee..........................................................................4

Section 2.05.Capital Contribution of initial Trust
Estate..............................................................4

Section 2.06.Declaration of
Trust........................................................................................4

Section 2.07.Liability of
Depositor........................................................................................5

Section 2.08.Title to Trust
Property......................................................................................5

Section 2.09.Situs of
Trust................................................................................................6

Section 2.10.Representations and
Warranties..........................................................................6

Section 2.11.Income Tax
Treatment......................................................................................8

Section 2.12.Covenants of the Depositor and Trust
Owner..........................................................9

Section 2.13.Separateness of
Trust....................................................................................10

ARTICLE III. CERTIFICATES AND TRANSFER OF INTERESTS11

Section 3.01.Trust Certificate
Ownership..............................................................................11

Section 3.02.The Trust
Certificate....................................................................................12

Section 3.03.Authentication and Delivery of Trust
Certificate......................................................12

Section 3.04.Registration of Transfer and Exchange of Trust
Certificate........................................12

Section 3.05.Residual Interest Certificate
Ownership..............................................................13

Section 3.06.The Residual Interest
Certificate......................................................................14

Section 3.07.Authentication and Delivery of Residual Interest
Certificate........................................14

Section 3.08.Registration of Transfer and Exchange of Residual Interest
Certificate..........................15

Section 3.09.Mutilated, Destroyed, Lost or Stolen
Certificates..................................................15

Section 3.10.Persons Deemed
Owners..............................................................................16

Section 3.11.Access to List of Certificateholder’s Name and
Addresses........................................16

Section 3.12.Maintenance of Office or
Agency......................................................................16

Section 3.13.Appointment of Trust Paying
Agent....................................................................16

ARTICLE IV. ACTIONS BY OWNER TRUSTEE17

Section 4.01.Prior Notice to Residual Interest Owner with Respect to Certain
Matters......................17

Section 4.02.Action by Residual Interest Owner with Respect to Certain
Matters............................17

Section 4.03.Action by Residual Interest Owner with Respect to
Bankruptcy..................................18





-  1  -

--------------------------------------------------------------------------------

 

 

Section 4.04.Restrictions on Residual Interest Owner’s
Power..................................................18

ARTICLE V. APPLICATION OF TRUST FUNDS; CERTAIN DUTIES18

Section 5.01.Establishment of Certificate Distribution
Account....................................................18

Section 5.02.Application of Trust
Funds..............................................................................18

Section 5.03.Method of
Payment......................................................................................19

Section 5.04.No Segregation of Moneys; No
Interest..............................................................19

Section 5.05.Accounting and Reports to the Certificateholder, the Internal
Revenue Service and Others..19

Section 5.06.Signature on Returns; Tax Matters
Partner..........................................................19

ARTICLE VI. AUTHORITY AND DUTIES OF OWNER TRUSTEE19

Section 6.01.General
Authority........................................................................................19

Section 6.02.General
Duties............................................................................................20

Section 6.03.Action Upon
Instruction................................................................................21

Section 6.04.No Duties Except as Specified in this Agreement or in
Instructions..............................22

Section 6.05.No Action Except Under Specified Documents or
Instructions..................................22

Section
6.06.Restrictions................................................................................................22

ARTICLE VII. CONCERNING THE OWNER TRUSTEE23

Section 7.01.Acceptance of Trusts and
Duties......................................................................23

Section 7.02.Furnishing of
Documents................................................................................24

Section 7.03.Representations and Warranties of the Trust
Company............................................24

Section 7.04.Reliance; Advice of
Counsel............................................................................24

Section 7.05.Not Acting in Individual
Capacity......................................................................25

Section 7.06.Owner Trustee Not Liable for Trust Certificate, Residual Interest
Certificate, Notes or Timeshare Loans.25

Section 7.07.Owner Trustee May Own Certificates and
Notes..................................................25

ARTICLE VIII. COMPENSATION OF OWNER TRUSTEE26

Section 8.01.Owner Trustee’s Fees and
Expenses..................................................................26

Section
8.02.Indemnification............................................................................................26

Section 8.03.Payments to the Owner
Trustee........................................................................26

ARTICLE IX. TERMINATION OF TRUST AGREEMENT26

Section 9.01.Termination of Trust
Agreement........................................................................26

ARTICLE X. SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES28

Section 10.01.Eligibility Requirements for Owner
Trustee..........................................................28

Section 10.02.Resignation or Removal of Owner
Trustee..........................................................28

Section 10.03.Successor Owner
Trustee..............................................................................29

Section 10.04.Merger or Consolidation of Owner
Trustee..........................................................29

Section 10.05.Appointment of Co-Trustee or Separate
Trustee....................................................29

ARTICLE XI. MISCELLANEOUS30

Section 11.01.Supplements and
Amendments........................................................................30





-  2  -

--------------------------------------------------------------------------------

 

 

Section 11.02.No Legal Title to Trust Estate in Trust
Owner........................................................32

Section 11.03.Limitations on Rights of
Others........................................................................32

Section
11.04.Notices......................................................................................................32

Section 11.05.Severability of
Provisions................................................................................34

Section
11.06.Counterparts..............................................................................................34

Section 11.07.Successors and
Assigns................................................................................34

Section 11.08.No
Petition................................................................................................34

Section 11.09.No
Recourse..............................................................................................34

Section
11.10.Headings..................................................................................................35

Section 11.11.Entire Agreement/Governing
Law......................................................................35

Section 11.12.Trust Certificate Transfer
Restrictions................................................................35

Section 11.13.Extraordinary
Transactions..............................................................................35



EXHIBITS

Exhibit A Form of Certificate of
Trust...................................................A-1
Exhibit B-1 Form of Trust CertificateB-1
Exhibit B-2 Form of Residual Interest CertificateB-2

﻿

 

-  3  -

--------------------------------------------------------------------------------

 

 

This SECOND AMENDED AND RESTATED TRUST AGREEMENT dated as of May 19, 2017 (this
“Agreement”), is entered into by and among BLUEGREEN TIMESHARE FINANCE
CORPORATION I, a Delaware corporation, as Depositor (the “Depositor” or the
“Residual Interest Owner”),  GSS Holdings, Inc., as trust owner (the “Trust
Owner”), and WILMINGTON TRUST COMPANY, a Delaware banking corporation (the
“Trust Company”), as owner trustee (the “Owner Trustee” and together with the
Depositor and the Trust Owner, the “Original Parties”).

 WHEREAS, the trust known as “BXG Timeshare Trust I”  was created pursuant to
that certain Trust Agreement dated May 5, 2006, as amended and restated by the
Original Parties on December 17, 2013 (and as further amended, restated or
otherwise modified from time to time, the “Previously Amended Trust Agreement”);

WHEREAS, in connection with the Previously Amended Trust Agreement, BXG
Timeshare Trust I entered into that certain Fifth Amended and Restated
Indenture, dated as of December 1, 2013 (and as further amended, restated or
otherwise modified from time to time, the “Previously Amended Indenture”), by
and among BXG Timeshare Trust I, Bluegreen Corporation, as servicer, Vacation
Trust, Inc., as club trustee, Concord Servicing Corporation, as backup servicer,
Branch Banking and Trust Company, as a funding agent, DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, Frankfurt am Main, as a funding agent, and U.S.
Bank National Association, as indenture trustee, paying agent and custodian;

WHEREAS, immediately prior to the Closing Date, Branch Banking and Trust Company
transferred its right title and interest in and to its note issued under the
Previously Amended Indenture to KeyBank National Association;

WHEREAS, simultaneously herewith, BXG Timeshare Trust I is entering into that
certain Sixth Amended and Restated Indenture, dated as of May 1, 2017 (and as
further amended, restated or otherwise modified from time to time, the
“Indenture”), by and among BXG Timeshare Trust I, Bluegreen Corporation, as
servicer, Vacation Trust, Inc., as club trustee, Concord Servicing Corporation,
as backup servicer, KeyBank National Association, as a funding agent, DZ Bank AG
Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main, as a funding agent, and
U.S. Bank National Association, as indenture trustee, paying agent and custodian
and the notes issued under the Previously Amended Indenture shall be exchanged
for new variable funding notes issued under the Indenture, designated as the
Timeshare Loan-Backed VFN Notes, Series I (the “Notes”); and

WHEREAS, the Original Parties now desire to amend and restate in its entirety
the Previously Amended Trust Agreement as provided herein, and all actions
required to do so under the Previously Amended Trust Agreement have been taken,
including, without limitation, obtaining the consent of the Indenture Trustee
and all holders of the  notes issued under the Previously Amended Indenture in
accordance with Article XI of the Previously Amended Trust Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:



1

 

--------------------------------------------------------------------------------

 

 

ARTICLE I.

DEFINITIONS

Capitalized Terms.

 Except as otherwise provided in this Agreement, capitalized terms used but not
defined herein shall have the meanings specified in the “Seventh Amended and
Restated Standard Definitions” attached hereto as Annex A.

Usage of Terms.

 With respect to all terms in this Agreement, the singular includes the plural
and the plural the singular; words importing any gender include the other
genders; references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all amendments, modifications and supplements
thereto or any changes therein entered into in accordance with their respective
terms and not prohibited by this Agreement; references to Persons include their
successors and assigns; and the term “including” means “including without
limitation”.

Section References.

   All section references, unless otherwise indicated, shall be to Sections in
this Agreement.

Accounting Terms.

   All accounting terms used but not specifically defined herein shall be
construed in accordance with generally accepted accounting principles in the
United States.

ARTICLE II.

ORGANIZATION

Name.

   The Trust created by the Previously Amended Trust Agreement is known as “BXG
Timeshare Trust I” in which name the Owner Trustee shall have power and
authority and is hereby authorized and empowered to and may conduct the business
of the Trust, make and execute contracts and other instruments on behalf of the
Trust and sue and be sued.





2

--------------------------------------------------------------------------------

 

 



Office.

   The office of the Trust shall be in care of the Owner Trustee at the Owner
Trustee Corporate Trust Office or at such other address in Delaware as the Owner
Trustee may designate by written notice to the Trust Owner and the Depositor.

Section 2.01. Purposes and Powers.

(a) The purpose of the Trust is to engage exclusively in the activities set
forth in this Section 2.03.  The Trust shall have the power and authority and is
hereby authorized and empowered, without the need for further action on the part
of the Trust, and the Owner Trustee shall have power and authority, and is
hereby authorized and empowered, in the name and on behalf of the Trust, to do
or cause to be done all acts and things necessary, appropriate or convenient to
cause the Trust, to engage in the activities set forth in this Section 2.03 as
follows:

(i)



to issue the Notes pursuant to the Indenture and the Trust Certificate and
Residual Interest Certificate pursuant to this Agreement and to sell the Notes;

(ii)



with the proceeds of the Borrowings made pursuant to the Note Funding Agreement,
acquire the Timeshare Loans and to pay the organizational, start-up and
transactional expenses of the Trust and to pay the balance to the Depositor
pursuant to the Sale Agreement;

(iii)



to assign, grant, transfer, pledge, mortgage and convey the assets constituting
the Trust Estate pursuant to the Indenture;

(iv)



to distribute to the Residual Interest Owner any portion of the Trust Estate
released from the Lien of the Indenture simultaneously with the release of such
property in accordance with the Indenture;

(v)



to enter into and perform the Trust’s obligations under the Transaction
Documents to which it is to be a party;

(vi)



to engage in those activities, including entering into agreements, that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith;

(vii)



subject to compliance with the Transaction Documents, to engage in such other
activities as may be required in connection with conservation of the Trust
Estate and the making of distributions to the Residual Interest Owner and the
Noteholders; and

(viii)to file with the Delaware Secretary of State pursuant to Section 3810 of
the Statutory Trust Statute, (a) a certificate of trust, and any amendments
thereto or restatements thereof which may become necessary or advisable, and (b)
upon the dissolution and winding up of the affairs of the Trust, a certificate
of cancellation.





3

--------------------------------------------------------------------------------

 

 

(b)The Trust shall not engage in any activities other than in connection with
the foregoing.  Nothing contained herein shall be deemed to authorize the Owner
Trustee to engage in any business operations or any activities other than those
set forth in Section 2.03(a) hereof.  Specifically, the Owner Trustee shall have
no authority to engage in any business operations, or acquire any assets other
than those specifically included in the Trust Estate, or otherwise vary the
assets held by the Trust.  Similarly, the Owner Trustee shall have no
discretionary duties other than performing those acts set forth above necessary
to accomplish the purpose of the Trust as set forth in Section 2.03(a) hereof.

Appointment of Owner Trustee.

 The Depositor hereby reconfirms the appointment of the Trust Company as trustee
of the Trust effective as of May 5, 2006, to have all the rights, powers and
duties set forth herein, and the Trust Company hereby reconfirms the acceptance
of such appointment as of such date.

Capital Contribution of Initial Trust Estate.

 The Depositor previously sold, assigned, transferred, conveyed and set over to
the Owner Trustee, as of May 5, 2006, the sum of $1.  The Owner Trustee hereby
acknowledges receipt in trust from the Depositor, as of May 5, 2006, of the
foregoing contribution, which constituted the initial Trust Estate (prior to
giving effect to the conveyances described in the Sale Agreement, dated as of
May 1, 2006, by and between BXG Timeshare Trust I and the Depositor, as amended
from time to time) and was deposited in the Certificate Distribution
Account.  The Depositor paid and shall pay organizational expenses of the Trust
as they arose or may arise or shall, upon the request of the Owner Trustee,
promptly reimburse the Owner Trustee for any such expenses paid by the Owner
Trustee.  The Depositor may, but is not required to, make further cash
contributions to BXG Timeshare Trust I in furtherance of expenses of BXG
Timeshare Trust I (including, without limitation, purchasing cap agreements and
depositing funds sufficient to cover the Post-Redemption Monthly Fee). 

Declaration of Trust.

 The Owner Trustee hereby declares that it will hold the Trust Estate in trust
upon and subject to the conditions set forth herein for the sole purpose of
conserving the Trust Estate and collecting and disbursing the periodic income
therefrom for the use and benefit of the Residual Interest Owner, subject to the
obligations of the Trust under the Transaction Documents.  It is the intention
of the parties that the Trust Owner, as holder of the Trust Certificate shall
have no economic interest in the Trust.  It is the intention of the parties
hereto that the Residual Interest Owner have only an economic interest in the
Trust, and that the Trust not constitute a Subsidiary or Affiliate of the
Residual Interest Owner (or of any of its Affiliates) for any purpose, other
than for tax purposes.  It is the intention of the parties hereto that the Trust
constitutes a statutory trust under the Statutory Trust Statute and that this
Agreement constitutes the governing instrument of such statutory trust.  It is
the intention of the parties hereto that the Trust be disregarded as an entity
separate from the sole Residual Interest Owner for federal and applicable state
and local income tax purposes pursuant to Treasury Regulation Section
301.7701-3(b)(1)(ii).  The parties agree not to take any action inconsistent
with such intended federal and applicable state and local income tax
treatment.  Effective as of the date hereof, the Owner Trustee shall have all
rights,



4

--------------------------------------------------------------------------------

 

 

powers and duties set forth herein and in the Statutory Trust Statute for the
sole purpose and to the extent necessary to accomplish the purpose of the Trust
as set forth in the introductory sentence of Section 2.03(a) hereof.

Section 2.02. Liability of Depositor.

(a) Pursuant to Section 3803(a) of the Statutory Trust Statute, the Depositor
shall be liable directly to and will indemnify any injured party or any other
creditor of the Trust for all losses, claims, damages, liabilities and expenses
of the Trust to the extent that the Depositor would be liable if the Trust were
a partnership under the Delaware Revised Uniform Limited Partnership Act in
which the Depositor were a general partner; provided,  however, that neither the
Depositor nor the Trust Owner shall under any circumstances be liable for any
losses incurred by a Noteholder in the capacity of an investor in the Notes.  In
addition, any third party creditors of the Trust (other than in connection with
the obligations described in the immediately preceding sentence for which the
Depositor and the Trust Owner shall not be liable) shall be deemed third party
beneficiaries of the Depositor’s obligations under this paragraph.  The
obligations of the Depositor under this paragraph shall be evidenced by the
Residual Interest Certificate described in Section 3.05 hereof.

(b) The Trust Owner, solely by virtue of its being the Certificateholder of the
Trust Certificate, shall not have any personal liability for any liability or
obligation of the Trust.

Title to Trust Property.

 Legal title to the Trust Estate shall be vested at all times in the Trust as a
separate legal entity except where applicable law in any jurisdiction requires
title to any part of the Trust Estate to be vested in an Owner Trustee or Owner
Trustees, in which case title shall be deemed to be vested in the Owner Trustee,
a co-trustee and/or a separate trustee, as the case may be.

Neither the Trust Owner nor the Residual Interest Owner shall have legal title
to any part of the Trust Estate or any interest in specific property comprising
the Trust Estate.  No transfer by operation of law or otherwise of any interest
of the Trust Owner or the Residual Interest Owner shall operate to terminate
this Agreement or the Trust hereunder or entitle any transferee to any
accounting or to the transfer to it of any part of the Trust Estate.  No
creditor of the Trust Owner or the Residual Interest Owner shall have any right
to obtain possession of, or otherwise exercise legal or equitable remedies with
respect to any property of the Trust.  The Trust Owner’s beneficial non‑economic
interest in the Trust shall be personal property notwithstanding the nature of
any property of the Trust.





5

--------------------------------------------------------------------------------

 

 



Situs of Trust.

 The Trust will be located and administered in the State of Delaware.  All bank
accounts maintained by the Owner Trustee on behalf of the Trust shall be located
in the State of Florida or the State of Delaware.  The Trust shall not have any
employees in any state other than Delaware; provided,  however, that nothing
herein shall restrict or prohibit the Owner Trustee from having employees within
or without the State of Delaware.  Payments will be received by the Trust only
in Delaware and payments will be made by the Trust only from Delaware.  The only
office of the Trust will be at the Owner Trustee Corporate Trust Office.

Section 2.03. Representations and Warranties.

(a) Representations and Warranties of the Depositor.  The Depositor hereby
represents and warrants to the Owner Trustee that:

(i)



The Depositor is duly organized and validly existing as a corporation organized
and existing and in good standing under the laws of the State of Delaware, with
power and authority to own its properties and to conduct its business and had at
all relevant times, and has, power, authority and legal right to acquire and own
the property to be sold and assigned to and deposited with the Owner Trustee on
behalf of the Trust as part of the Trust Estate.

(ii)



The Depositor is duly qualified to do business as a foreign corporation in good
standing and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of property or the conduct of its
business requires such qualifications.

(iii)



The Depositor has the power and authority to execute and deliver this Agreement
and to carry out its terms; the Depositor has full power and authority to sell
and assign the property to be sold and assigned to and deposited with the Owner
Trustee on behalf of the Trust as part of the Trust Estate and has duly
authorized such sale and assignment and deposit with the Owner Trustee on behalf
of the Trust by all necessary corporate action; and the execution, delivery and
performance of this Agreement have been duly authorized by the Depositor by all
necessary corporate action.

(iv)



The consummation of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof do not conflict with, result in any breach of
any of the terms and provisions of, nor constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
the Depositor, or any indenture, agreement or other instrument to which the
Depositor is a party or by which it is bound; nor result in the creation or
imposition of any Lien upon any of the properties of the Depositor pursuant to
the terms of any such indenture, agreement or other instrument (other than
pursuant to the Transaction



6

--------------------------------------------------------------------------------

 

 

Documents); nor violate any law or any order, role or regulation applicable to
the Depositor of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Depositor or its properties.

(v)



All approvals, authorizations, consents, orders or other actions of any person
or any governmental entity required in connection with the execution and
delivery of this Agreement and the fulfillment of the terms hereof have been
obtained.

(vi)



There are no proceedings or investigations pending, or to the Depositor’s
Knowledge, threatened, before any court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Depositor or
its properties:  (A) asserting the invalidity of this Agreement, any of the
other Transaction Documents or the Residual Interest Certificate, (B) seeking to
prevent the issuance of the Residual Interest Certificate or the consummation of
any of the transactions contemplated by this Agreement or any of the other
Transaction Documents, (C) seeking any determination or ruling that might
materially and adversely affect the performance by the Depositor of its
obligations under, or the validity or enforceability of, this Agreement, any of
the other Transaction Documents or the Residual Interest Certificate or (D)
involving the Depositor and which might adversely affect the federal income tax
or other federal, state or local tax attributes of the Residual Interest
Certificate, or the treatment of the Trust for U.S. federal, state and local
income tax purposes.

(b) Representations and Warranties of Trust Owner.  The Trust Owner hereby
represents and warrants to the Owner Trustee that:

(i)



The Trust Owner is duly organized and validly existing as a corporation
organized and existing and in good standing under the laws of the State of
Delaware, with power and authority to own its properties and to conduct its
business.

(ii)



The Trust Owner is duly qualified to do business as a foreign corporation in
good standing and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of property or the conduct of its
business requires such qualifications.

(iii)



The Trust Owner has the power and authority to execute and deliver this
Agreement and to carry out its terms; and the execution, delivery and
performance of this Agreement have been duly authorized by the Trust Owner by
all necessary corporate action.

(iv)



The consummation of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof do not conflict with, result in any breach of
any of the terms and provisions of, nor constitute (with or



7

--------------------------------------------------------------------------------

 

 

without notice or lapse of time) a default under, the certificate of
incorporation or bylaws of the Trust Owner, or any indenture, agreement or other
instrument to which the Trust Owner is a party or by which it is bound; nor
result in the creation or imposition of any Lien upon any of the properties of
the Trust Owner pursuant to the terms of any such indenture, agreement or other
instrument (other than pursuant to the Transaction Documents), nor violate any
law or any order, rule or regulation applicable to the Trust Owner of any court
or of any federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Trust Owner or its
properties.

(v)



All approvals, authorizations, consents, orders or other actions of any person
or any governmental entity required in connection with the execution and
delivery of this Agreement and the fulfillment of the terms hereof have been
obtained.

(vi)



There are no proceedings or investigations pending, or to the Trust
Owner’s  Knowledge threatened, before any court, regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over the Trust
Owner or its properties: (A) asserting the invalidity of this Agreement, any of
the other Transaction Documents or the Trust Certificate, (B) seeking to prevent
the issuance of the Trust Certificate or the consummation of any of the
transactions contemplated by this Agreement or any of the other Transaction
Documents, (C) seeking any determination or ruling that might materially and
adversely affect the performance by the Trust Owner of its obligations under, or
the validity or enforceability of, this Agreement, any of the other Transaction
Documents or the Trust Certificate or (D) involving the Trust Owner and which
might adversely affect the federal income tax or other federal, state or local
tax attributes of the Trust Certificate, or the treatment of the Trust for U.S.
federal, state and local income tax purposes.

Section 2.04. Income Tax Treatment.

(a) It is the intention of the parties hereto that, for U.S. federal and
applicable state and local income tax purposes, the Trust will not be treated as
a taxable mortgage pool or an association or publicly traded partnership taxable
as a corporation.  It is the intention of the parties hereto that the Trust be
disregarded as an entity separate from the sole Residual Interest Owner for
federal income tax purposes pursuant to Treasury Regulation Section
301.7701-3(b)(1)(ii).  The Trust Certificate must at all times be held by either
the Trust Owner or its transferee as sole owner and does not represent an
economic interest in the Trust.  The Residual Interest Certificate constitutes
the entire residual economic interest in the Trust (after payments to the
Noteholders in accordance with the terms of the Transaction Documents) and must
at all times be held by the Depositor or its transferee.  The parties hereto
agree not to take any action inconsistent with such intended federal and
applicable state and local income tax treatment.  Because for federal income tax
purposes, the Trust will be disregarded as an entity separate from the Residual
Interest Owner, items of income, gain, loss and deduction of the Trust for any



8

--------------------------------------------------------------------------------

 

 

month as determined for federal income tax purposes shall be allocated entirely
to the Depositor (or, if the Residual Interest Certificate is transferred, the
subsequent holder of the Residual Interest Certificate) as the sole owner of the
residual economic interest in the Trust. 

Covenants of the Depositor and Trust Owner.

 The Depositor and the Trust Owner agree and covenant (severally, as applicable)
that during the term of this Agreement, and to the fullest extent permitted by
applicable law, that:

(b) in the event that any litigation with claims in excess of $25,000 to which
the Depositor is a party which shall be reasonably likely to result in a
material judgment against the Depositor that the Depositor will not be able to
satisfy shall be commenced, during the period beginning immediately following
the commencement of such litigation and continuing until such litigation is
dismissed or otherwise terminated (and, if such litigation has resulted in a
final judgment against the Depositor, such judgment has been satisfied), the
Depositor shall not pay any dividend to its Affiliates, or make any distribution
on or in respect of its capital stock to its Affiliates, or repay the principal
amount of any indebtedness of the Depositor held by its Affiliates, unless after
giving effect to such payment, distribution or repayment, the Depositor’s liquid
assets shall not be less than the amount of actual damages claimed in such
litigation;

(c) neither the Depositor nor the Trust Owner shall, for any reason, institute
proceedings for the Trust to be adjudicated as bankrupt or insolvent, or consent
to the institution of bankruptcy or insolvency proceedings against the Trust, or
file a petition seeking or consenting to reorganization or relief under any
applicable federal or state law relating to the bankruptcy of the Trust, or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the Trust or a substantial part of
the property of the Trust or cause or permit the Trust to make any assignment
for the benefit of creditors, or admit in writing the inability of the Trust to
pay its debts generally as they become due, or declare or effect a moratorium on
the debt of the Trust or take any action in furtherance of any such action;

(d) neither the Depositor nor the Trust Owner shall create, incur or suffer to
exist any indebtedness or engage in any business, except, in each case, as
permitted by its certificate of incorporation, by-laws and the Transaction
Documents;

(e) it shall obtain from each other party to each Transaction Document to which
it or the Trust is a party and each other agreement entered into on or after the
date hereof to which it or the Trust is a party, an agreement by each such
counterparty that prior to the occurrence of the event specified in Section
9.01(e) hereof such counterparty shall not institute against, or join any other
Person in instituting against, it or the Trust, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceedings
under the laws of the United States or any state of the United States;

(f) it shall not, for any reason, withdraw or attempt to withdraw from this
Agreement, dissolve, institute proceedings for it to be adjudicated a bankrupt
or insolvent, or consent to the institution of bankruptcy or insolvency
proceedings against it, or file a petition seeking or consenting to
reorganization or relief under any applicable federal or state law relating to
bankruptcy, or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator



9

--------------------------------------------------------------------------------

 

 

(or other similar official) of it or a substantial part of its property, or make
any assignment for the benefit of creditors, or admit in writing its inability
to pay its debts generally as they become due, or declare or effect a moratorium
on its debt or take any action in furtherance of any such action; and

(g) it shall not transfer the Trust Certificate (in the case of the Trust Owner)
or the Residual Interest Certificate (in the case of the Depositor) unless the
transferee agrees that it shall comply with the provisions of this Agreement,
including, but not limited to, paragraph (b) above, and, in the case of the
Trust Owner, shall only transfer the Trust Certificate in accordance with the
provisions of Section 3.01, and, in the case of the Depositor, shall only
transfer the Residual Interest Certificate in accordance with Section 3.05.

Separateness of Trust.

 The Depositor, the Trust Owner and the Owner Trustee agree and covenant
(severally, as applicable) that during the term of this Agreement, and to the
fullest extent permitted by applicable law, that:

(h) The Trust shall maintain its chief executive office and a telephone number
separate from that of any Controlling Entity (as hereinafter defined) and shall
conspicuously identify such office as its office.

(i) The Trust shall maintain its financial statements, accounting records and
other organization documents separate from those of any Controlling Entity or
any other person or entity.

(j) The Trust shall prepare unaudited annual financial statements, and the
Trust’s financial statements shall comply with generally accepted accounting
principles (except as noted in such financial statements).

(k) The Trust shall maintain its own separate bank accounts and correct,
complete and separate books of account.

(l) The Trust shall hold itself out to the public (including any Controlling
Entity’s creditors) under the Trust’s own name and as a separate and distinct
corporate entity.  The Trust’s name may not be used by any other Controlling
Entity in the conduct of its business, nor may the Trust use the name of any
other Controlling Entity in the conduct of its business.  The Trust must have a
separate telephone number, stationery and other business forms.

(m) All customary formalities regarding the existence of the Trust shall be
observed.

(n) All business transactions entered into by the Trust with any Controlling
Entity shall be on such terms and conditions (including terms relating to
amounts paid under such transactions) as would be generally available in
comparable transactions if such business transactions were with an entity that
was not a Controlling Entity and shall be approved by the Indenture Trustee.



10

--------------------------------------------------------------------------------

 

 

(o) Except as provided in Section 2.03 hereof, the Trust shall not guarantee or
assume or hold itself out or permit itself to be held out as having guaranteed
or assumed any liabilities or obligations of a Controlling Entity or any other
person or entity.

(p) Other than organizational expenses, the Trust shall pay its own liabilities,
indebtedness and obligations of any kind, including all administrative expenses,
from its own separate assets in accordance with the provisions hereunder and in
the Indenture.

(q) Assets of the Trust shall be separately identified, maintained and
segregated.  The Trust’s assets shall at all times be held by or on behalf of
the Trust and, if held on behalf of the Trust by another entity (including any
Controlling Entity), shall be kept identifiable (in accordance with customary
usages) as assets owned by the Trust.

As defined herein, “Controlling Entity” means any entity (A) which beneficially
owns, directly or indirectly, 10% or more of the outstanding Certificates of
Trust, (B) of which 10% or more of the outstanding voting securities are
beneficially owned, directly or indirectly, by any entity described in clause
(A) above, or (C) which otherwise controls or otherwise is controlled by or
otherwise is under common control with any person or entity described in clause
(A) above; provided,  however, for purposes of this definition, the terms
“control,” “controlled by” and “under common control with” shall have the
meanings assigned to them in Rule 405 under the Securities Act.

ARTICLE III.

CERTIFICATES AND TRANSFER OF INTERESTS

Section 3.01. Trust Certificate Ownership.

(a) Since the formation of the Trust by the contribution by the Depositor as set
forth in Section 2.05 hereof and the issuance of the Trust Certificate (as
“Trust Certificate” is defined in the Previously Amended Trust Agreement, the
“Original Trust Certificate”) to the Trust Owner, the Trust Owner has been the
sole owner of the Trust Certificate.  The Trust Certificate must at all times be
held by either the Trust Owner or its transferee as sole owner.

(b) No transfer of the Trust Certificate or beneficial interest therein shall be
made unless such transfer is made in a transaction which does not require
registration or qualification under the Securities Act or qualification under
any state securities or “Blue Sky” laws.  Neither the Owner Trustee nor the
Certificate Registrar shall effect the registration of any transfer of the Trust
Certificate or beneficial interest therein unless (i) prior to such transfer,
the Owner Trustee shall have received a tax opinion, substantially similar to,
and covering the same issues as, the tax opinion rendered on the Closing Date
and that there will be no adverse federal income tax consequences to the Trust
or the Noteholders as a result of the transfer, and (ii) the transferee, by its
acceptance of a Trust Certificate or beneficial interest in a Trust Certificate,
covenants and agrees that such transferee will not at any time institute against
the Trust or the Depositor, or join in any institution against the Trust or the
Depositor any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any United States federal or state
bankruptcy or similar law in connection with any obligations relating to the
Trust



11

--------------------------------------------------------------------------------

 

 

Certificate, the Notes, the Trust Agreement or any of the other Transaction
Documents and (iii) following such transfer, there would be no more than one
holder of the Trust Certificate or beneficial interest therein and the holder of
the Trust Certificate or beneficial interest therein would not be a Foreign
Person, a partnership, S corporation or grantor trust for U.S. federal income
tax purposes.

The Trust Certificate.

 The Trust Certificate, which shall represent only legal ownership of the Trust
and shall not represent any economic interest in the Trust, shall be
substantially in the form of Exhibit B-1 hereto.  The Original Trust Certificate
was previously executed by the Owner Trustee on behalf of the Trust by manual or
facsimile signature of an authorized officer of the Owner Trustee and was deemed
to have been validly issued when so executed.  On the Closing Date, the Trust
Owner shall exchange the Original Trust Certificate for the Trust
Certificate.  The Trust Certificate shall be executed by the Owner Trustee on
behalf of the Trust by manual or facsimile signature of an authorized officer of
the Owner Trustee and shall be deemed to have been validly issued when so
executed.  The Trust Certificate bearing the manual or facsimile signature of
individuals who were, at the time when such signatures were affixed, authorized
to sign on behalf of the Owner Trustee shall be a valid and binding obligation
of the Trust, notwithstanding that such individuals or any of them ceased to be
so authorized prior to the authentication and delivery of such Trust Certificate
or did not hold such offices at the date of such Trust Certificate.  The Trust
Certificate shall be dated the date of its authentication.

Authentication and Delivery of Trust Certificate.

 The Owner Trustee previously, on December 17, 2013, caused to be authenticated
and delivered upon the order of the Depositor, in exchange for the assets
constituting the Trust Estate, the Original Trust Certificate duly authenticated
by the Owner Trustee, evidencing the entire ownership of the Trust.  As
indicated above in Section 3.02, on the Closing Date, the Trust Owner shall
exchange the Original Trust Certificate for the Trust Certificate.  No Trust
Certificate shall be entitled to any benefit under this Agreement, or be vacated
for any purpose, unless there appears on such Trust Certificate a certificate of
authentication substantially in the form set forth in the form of Trust
Certificate attached hereto as Exhibit B-1, executed by the Owner Trustee or its
authenticating agent, by manual signature, and such certificate upon any Trust
Certificate shall be conclusive evidence, and the only evidence, that such Trust
Certificate has been duly authenticated and delivered hereunder.  Upon (a) the
issuance, authorization and delivery of the Trust Certificate as provided
herein, and (b) the exchange of the Original Trust Certificate for the Trust
Certificate as provided herein, the Trust Certificate will be entitled to the
benefits of this Agreement.

Section 3.02. Registration of Transfer and Exchange of Trust Certificate.

(a) The Certificate Registrar shall keep or cause to be kept, a Certificate
Register, subject to such reasonable regulations as it may prescribe.  The
Certificate Register shall provide for the registration of Trust Certificate and
transfers and exchanges of the Trust Certificate as provided herein.  The Owner
Trustee is hereby appointed “Certificate Registrar” for the purpose of
registering the Trust Certificate and transfers and exchanges of the Original
Trust Certificate



12

--------------------------------------------------------------------------------

 

 

and the Trust Certificate as herein provided.  In the event that, subsequent to
the Closing Date, the Owner Trustee notifies the Servicer that it is unable to
act as Certificate Registrar, the Servicer shall appoint another bank or trust
company, having an office or agency located in the State of Delaware, agreeing
to act in accordance with the provisions of this Agreement applicable to it, and
otherwise acceptable to the Owner Trustee, to act as successor Certificate
Registrar hereunder.

(b) Upon surrender for registration of transfer of any Trust Certificate at the
Owner Trustee Corporate Trust Office, the Owner Trustee shall execute,
authenticate and deliver (or shall cause its authenticating agent to
authenticate and deliver), in the name of the designated transferee, one new
Trust Certificate having the same percentage non-economic interest in the Trust.

(c) Every Trust Certificate presented or surrendered for registration of
transfer shall be accompanied by a written instrument of transfer in form
satisfactory to the Owner Trustee and the Certificate Registrar duly executed by
the Certificateholder thereof or his attorney duly authorized in writing.

(d) No service charge shall be made for any registration of transfer or exchange
of the Original Trust Certificate or Trust Certificate, but the Owner Trustee
may require payment of a sum sufficient to cover any tax or governmental charge
that may be imposed in connection with any transfer of the Trust Certificate.

(e) The Original Trust Certificate and all Trust Certificates surrendered for
registration of transfer or exchange shall be canceled and subsequently
destroyed by the Owner Trustee.

Section 3.03. Residual Interest Certificate Ownership.

(a) Since the formation of the Trust by the contribution by the Depositor as set
forth in Section 2.05 hereof, the Residual Interest Owner has been the sole
economic owner of the Trust and the Residual Interest Certificate (as “Residual
Interest Certificate” is defined in the Previously Amended Trust Agreement, the
“Original Residual Interest Certificate”).  The Residual Interest Certificate
must at all times be held by either the Residual Interest Owner or its
transferee.

(b) No transfer of the Residual Interest Certificate or beneficial interest
therein shall be made unless such transfer is made in a transaction which does
not require registration or qualification under the Securities Act, or
qualification under any state securities or “Blue Sky” laws.  Neither the Owner
Trustee nor the Certificate Registrar shall effect the registration of any
transfer of the Residual Interest Certificate or a beneficial interest therein
unless (i) prior to such transfer, the Owner Trustee shall have received a tax
opinion, substantially similar to, and covering the same issues as, the tax
opinion rendered on the Closing Date and that there will be no adverse federal
income tax consequences to the Trust or the Noteholders as a result of the
transfer,  (ii)   the transferee, by its acceptance of a Residual Interest
Certificate or beneficial interest in a Residual Interest Certificate, covenants
and agrees that such transferee will not at any time institute against the Trust
or the Depositor, or join in any institution against the Trust or



13

--------------------------------------------------------------------------------

 

 

the Depositor any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law in connection with any obligations relating to
the Residual Interest Certificate, the Notes, the Trust Agreement or any of the
other Transaction Documents and (iii) following such transfer, there would be no
more than one holder or beneficial owner of the Residual Interest Certificate
and the holder or beneficial owner of the Residual Interest Certificate would
not be a Foreign Person, a partnership, S corporation or grantor trust for U.S.
federal income tax purposes.  Notwithstanding the foregoing, the Residual
Interest Certificate shall at no time be pledged, collaterally assigned, or
otherwise made available, whether directly or indirectly, by the Residual
Interest Owner or its transferee as collateral, security or the source of
payment for a loan or any other obligation under an arrangement in which the
terms of such loan or obligation (or the underlying arrangement) provide for the
timing and amount of payments on such loan or obligation to be determined in
whole or in part by the timing and amount of payments or projected payments on
the Timeshare Loans or other assets of the Trust Estate.

The Residual Interest Certificate.

 The Residual Interest Certificate shall be substantially in the form of Exhibit
B-2  hereto.  The Original Residual Interest Certificate was previously executed
by the Owner Trustee on behalf of the Trust by manual or facsimile signature of
an authorized officer of the Owner Trustee and deemed to have been validly
issued when so executed.  On the Closing Date, the Depositor shall exchange the
Original Residual Interest Certificate for the Residual Interest
Certificate.  The Residual Interest Certificate shall be executed by the Owner
Trustee on behalf of the Trust by manual or facsimile signature of an authorized
officer of the Owner Trustee and shall be deemed to have been validly issued
when so executed.  The Residual Interest Certificate bearing the manual or
facsimile signature of individuals who were, at the time when such signatures
were affixed, authorized to sign on behalf of the Owner Trustee shall be a valid
and binding obligation of the Trust, notwithstanding that such individuals or
any of them ceased to be so authorized prior to the authentication and delivery
of such Residual Interest Certificate or did not hold such offices at the date
of such Residual Interest Certificate.  The Residual Interest Certificate shall
be dated the date of its authentication.

Authentication and Delivery of Residual Interest Certificate.

   The Owner Trustee previously, on December 17, 2013, caused to be
authenticated and delivered to the Residual Interest Owner upon the order of the
Depositor, in exchange for the assets constituting the Trust Estate, the
Original Residual Interest Certificate duly authenticated by the Owner Trustee,
evidencing the entire residual economic ownership of the Trust.  As indicated
above in Section 3.06, on the Closing Date, the Residual Interest Owner shall
exchange the Original Residual Interest Certificate for the Residual Interest
Certificate.  No Residual Interest Certificate shall be entitled to any benefit
under this Agreement, or be valid for any purpose, unless there appears on such
Residual Interest Certificate a certificate of authentication substantially in
the form set forth in the form of Residual Interest Certificate attached hereto
as Exhibit B-2, executed by the Owner Trustee or its authenticating agent, by
manual signature, and such certificate upon any Residual Interest Certificate
shall be conclusive evidence, and the only evidence, that such Residual Interest
Certificate has been duly authenticated and delivered hereunder.  Upon (a) the
issuance, authorization and delivery of the Residual Interest Certificate



14

--------------------------------------------------------------------------------

 

 

as provided herein, and (b) the exchange of the Original Residual Interest
Certificate for the Residual Interest Certificate as provided herein, the
Residual Interest Certificate will be entitled to the benefits of this
Agreement.

Section 3.04. Registration of Transfer and Exchange of Residual Interest
Certificate.

(a) The Certificate Registrar shall keep or cause to be kept, a Certificate
Register, subject to such reasonable regulations as it may prescribe.  The
Certificate Register shall provide for the registration of the Residual Interest
Certificate and transfers and exchanges of the Residual Interest Certificate as
provided herein.  The Owner Trustee is hereby appointed as Certificate Registrar
for the purpose of registering the Residual Interest Certificate and transfers
and exchanges of the Original Residual Interest Certificate and Residual
Interest Certificate as herein provided.  In the event that, subsequent to the
Closing Date, the Owner Trustee notifies the Servicer that it is unable to act
as Certificate Registrar, the Servicer shall appoint another bank or trust
company, having an office or agency located in the State of Delaware, agreeing
to act in accordance with the provisions of this Agreement applicable to it, and
otherwise acceptable to the Owner Trustee, to act as successor Certificate
Registrar hereunder.

(b) Upon surrender for registration of transfer of any Residual Interest
Certificate at the Owner Trustee Corporate Trust Office, the Owner Trustee shall
execute, authenticate and deliver (or shall cause its authenticating agent to
authenticate and deliver), in the name of the designated transferee, one new
Residual Interest Certificate having the same percentage economic residual
interest in the Trust.

(c) Every Residual Interest Certificate presented or surrendered for
registration of transfer shall be accompanied by a written instrument of
transfer in form satisfactory to the Owner Trustee and the Certificate Registrar
duly executed by the Certificateholder thereof or his attorney duly authorized
in writing.

(d) No service charge shall be made for any registration of transfer or exchange
of the Original Residual Interest Certificate or Residual Interest Certificate,
but the Owner Trustee may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any transfer of
the Residual Interest Certificate.

(e) The Original Residual Interest Certificate and all Residual Interest
Certificates surrendered for registration of transfer or exchange shall be
canceled and subsequently destroyed by the Owner Trustee.

Mutilated, Destroyed, Lost or Stolen Certificates.

   If (i) any mutilated Certificate is surrendered to the Certificate Registrar,
or the Certificate Registrar receives evidence to its satisfaction of the
destruction, loss or theft of any Certificate, and (ii) there is delivered to
the Certificate Registrar and the Owner Trustee such security or indemnity as
may be required by them to save each of them harmless, then, in the absence of
notice that such Certificate has been acquired by a bona fide purchaser, the
Owner Trustee shall execute and the Owner Trustee or its authenticating agent
shall authenticate and deliver, in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen certificate, a new Certificate of like
tenor and fractional undivided interest, in connection with the issuance or



15

--------------------------------------------------------------------------------

 

 

any new Certificate under this Section 3.09, the Owner Trustee may require the
payment by the Certificateholder of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto.  Any duplicate
Certificate issued pursuant to this Section 3.09 shall constitute complete and
indefeasible evidence of ownership in the Trust, as if originally issued,
whether or not the lost, stolen or destroyed Certificate shall be found at any
time.

Persons Deemed Owners.

 Prior to due presentation of a Certificate for registration of transfer, the
Owner Trustee, the Certificate Registrar and any of their respective agents may
treat the Person in whose name any Certificate is registered as the owner of
such Certificate for the purpose of receiving distributions pursuant to Section
5.02 hereof and for all other purposes whatsoever, and none of the Owner
Trustee, the Certificate Registrar, and Trust Paying Agent or any of their
respective agents shall be affected by any notice of the contrary.

Access to List of Certificateholder’s Name and Addresses.

   The Owner Trustee shall furnish or cause to be furnished to the Servicer and
the Depositor, within 15 days after receipt by the Certificate Registrar of a
written request therefor from the Servicer or the Depositor, the name and
address of the Certificateholder as of the most recent Record Date in such form
as the Servicer or the Depositor may reasonably require.  Every
Certificateholder, by receiving and holding a Certificate, agrees with the
Servicer, the Depositor and the Owner Trustee that none of the Servicer, the
Depositor or the Owner Trustee shall be held accountable by reason of the
disclosure of any such information as to the name and address of the
Certificateholder hereunder, regardless of the source from which such
information was derived.

Maintenance of Office or Agency.

 The Owner Trustee shall maintain in Delaware, an office or offices or agency or
agencies where the Certificates may be surrendered for registration of transfer
or exchange and where notices and demands to or upon the Owner Trustee in
respect of the Certificates and this Agreement may be served.  The Owner Trustee
hereby designates the Owner Trustee Corporate Trust Office as its office for
such purposes.  The Owner Trustee shall give prompt written notice to the
Depositor, the Servicer and to the Certificateholder of any change in the
location of the Certificate Register or any such office or agency.

Appointment of Trust Paying Agent.

 The Trust Paying Agent shall make distributions to the Residual Interest Owner
pursuant to Section 5.02(a) hereof and shall report the amounts of such
distributions to the Owner Trustee.  The Owner Trustee may revoke such power and
remove the Trust Paying Agent if the Owner Trustee determines, in its sole
discretion, that the Trust Paying Agent shall have failed to perform its
obligations under this Agreement in any material respect.  The “Trust Paying
Agent” initially shall be U.S. Bank National Association, and any co-Trust
Paying Agent chosen by the Trust Paying Agent that is acceptable to the Owner
Trustee.  Each Trust Paying Agent shall be permitted to resign as Trust Paying
Agent upon 30 days’ written notice to the Owner Trustee.  In the event that U.S.
Bank National Association shall no longer be the Trust



16

--------------------------------------------------------------------------------

 

 

Paying Agent, the Owner Trustee shall appoint a successor to act as Trust Paying
Agent (which shall be a bank or trust company of similar size and credit
rating).  The Owner Trustee shall cause such successor Trust Paying Agent or any
additional Trust Paying Agent appointed by the Owner Trustee to execute and
deliver to the Owner Trustee an instrument in which such successor Trust Paying
Agent or additional Trust Paying Agent shall agree with the Owner Trustee that,
as Trust Paying Agent, such successor Trust Paying Agent or additional Trust
Paying Agent will hold all sums, if any, held by it for payment to the
Certificateholders in trust for the benefit of the Certificateholders entitled
thereto until such sums shall be paid to such Certificateholders.  The Trust
Paying Agent shall return all unclaimed funds to the Owner Trustee and upon
removal of a Trust Paying Agent, such Trust Paying Agent shall also return all
funds in its possession to the Owner Trustee.  The provisions of Sections 7.01,
7,03, 7.04 and 8.01 hereof shall apply to the Owner Trustee also in its role as
Trust Paying Agent, for so long as the Owner Trustee shall act as Trust Paying
Agent and, to the extent applicable, to any other Trust Paying Agent appointed
hereunder.  Any reference in this Agreement to the Trust Paying Agent shall
include any co-Trust Paying Agent unless the context requires otherwise.

ARTICLE IV.

ACTIONS BY OWNER TRUSTEE

Prior Notice to Residual Interest Owner with Respect to Certain Matters.

 Subject to the provisions and limitations contained in the Indenture and other
Transaction Documents, with respect to the following matters, unless otherwise
instructed in writing by the Trust Owner, the Trust shall not take action unless
at least 30 days before the taking of such action the Owner Trustee shall have
notified the Trust Owner that such action will be taken:

(a) the initiation of any claim or lawsuit by the Trust (except claims or
lawsuits brought in connection with the collection of the Timeshare Loans) and
the compromise of any action, claim or lawsuit brought by or against the Trust
(except with respect to claims or lawsuits for collection of the assets
comprising the Trust Estate);

(b) the election by the Trust to file an amendment to the Certificate of Trust
(unless such amendment is required to be filed under the Statutory Trust
Statute);

(c) the amendment of the Indenture by a supplemental indenture; or

(d) the appointment pursuant to the Indenture of a successor Note Registrar,
Trust Paying Agent or Indenture Trustee or pursuant to this Agreement of a
successor Certificate Registrar, or the consent to the assignment by the Note
Registrar, Trust Paying Agent, Indenture Trustee or Certificate Registrar of its
obligations under the Indenture or this Agreement, as applicable.

Action by Residual Interest Owner with Respect to Certain Matters.

 Subject to the provisions and limitations of Section 4.04 hereof, the Owner
Trustee shall not have the power, except upon the written direction of the
Residual Interest Owner, to (a)



17

--------------------------------------------------------------------------------

 

 

initiate any claim, suit or proceeding by the Trust or compromise any claim,
suit or proceeding brought by or against the Trust, (b) authorize the merger or
consolidation of the Trust with or into any other business trust or entity
(subject to Section 8.4 of the Indenture) or (c) amend the Certificate of
Trust.  The Owner Trustee shall take the actions referred to in the preceding
sentence only upon written instructions signed by the Residual Interest Owner.

Action by Residual Interest Owner with Respect to Bankruptcy.

 Subject to Sections 2.12(b) and (f) hereof, the Owner Trustee shall not have
the power to commence a voluntary proceeding in a bankruptcy relating to the
Trust without the prior approval of the Residual Interest Owner and the delivery
to the Owner Trustee by such Residual Interest Owner of a certificate certifying
that such Residual Interest Owner reasonably believes that the Trust is
insolvent.

Restrictions on Residual Interest Owner’s Power.

 The Residual Interest Owner shall not direct the Owner Trustee to take or to
refrain from taking any action if such action or inaction would be contrary to
any obligation of the Trust or the Owner Trustee under this Agreement or any of
the Transaction Documents or would be contrary to the purpose of this Trust as
set forth in Section 2.03(a) hereof, nor shall the Owner Trustee be obligated to
follow any such direction, if given.

ARTICLE V.

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

Establishment of Certificate Distribution Account.

 The Owner Trustee has previously caused the Servicer, for the benefit of the
Certificateholders, to establish and maintain with U.S. Bank National
Association for the benefit of the Owner Trustee, a trust account (the
“Certificate Distribution Account”) which, while the Trust Paying Agent holds
such account, shall be entitled “CERTIFICATE DISTRIBUTION ACCOUNT, U.S. BANK
NATIONAL ASSOCIATION, AS TRUST PAYING AGENT, IN TRUST FOR THE BXG TIMESHARE
TRUST I, RESIDUAL INTEREST CERTIFICATE.”  Funds shall be deposited in the
Certificate Distribution Account as required by the Indenture, or following
satisfaction or release of the Indenture.    

Section 5.01. Application of Trust Funds.

(a) On each Payment Date, the Trust Paying Agent shall distribute amounts on
deposit in the Certificate Distribution Account to the holder of the Residual
Interest Certificate. 

(b) On each Payment Date, the Trust Paying Agent shall send to the Residual
Interest Owner the statement or statements provided to the Owner Trustee by the
Servicer pursuant to Section 5.5 of the Indenture with respect to such Payment
Date.

(c) In the event that any withholding tax is imposed on the Trust’s payment (or
allocation of income) to the Residual Interest Owner, such tax shall reduce the
amount otherwise



18

--------------------------------------------------------------------------------

 

 

distributable to the Residual Interest Owner in accordance with this
Section.  The Trust Paying Agent is hereby authorized and directed to retain
from amounts otherwise distributable to the Residual Interest Owner sufficient
funds for the payment of tax that is legally owed by the Trust (but such
authorization shall not prevent the Owner Trustee from contesting any such tax
in appropriate proceedings, and withholding payment of such tax, if permitted by
law, pending the outcome of such proceedings).  The amount of any withholding
tax imposed with respect to the Residual Interest Owner shall be treated as cash
distributed to such Residual Interest Owner at the time it is withheld by the
Trust and remitted to the appropriate taxing authority.  If there is a
possibility that withholding tax is payable with respect to a distribution, the
Trust Paying Agent may in its sole discretion withhold such amounts in
accordance with this paragraph (c).

Method of Payment.

 Subject to Section 9.01(c) hereof respecting the final payment upon retirement
of the Residual Interest Certificate, distributions required to be made to the
Residual Interest Owner of record on the related Record Date shall be made by
check mailed to such Residual Interest Owner at the address of such Residual
Interest Owner appearing in the Certificate Register.  Alternatively, the
Residual Interest Owner may elect to have such amounts remitted via wire
transfer.

No Segregation of Moneys; No Interest.

   Subject to Sections 5.01 and 5.02 hereof, moneys received by the Trust Paying
Agent hereunder and deposited into the Certificate Distribution Account will be
segregated except to the extent required otherwise by law and shall be invested
in Eligible Investments maturing no later than one Business Day prior to the
related Payment Date at the direction of the Depositor.  The Trust Paying Agent
shall not be liable for payment of any interest or losses in respect of such
moneys.  Investment gains shall be for the account of and paid to the Residual
Interest Owner.

Accounting and Reports to the Certificateholder, the Internal Revenue Service
and Others.    

The Owner Trustee shall (a) maintain (or cause to be maintained) the books of
the Trust on a calendar year basis and the accrual method of accounting, (b)
deliver to the Residual Interest Owner, as may be required by the Code and
applicable Treasury Regulations, such information as may be required to enable
the Residual Interest Owner to prepare its federal, state and local income tax
returns, (c) file such tax returns, if necessary, relating to the Trust and make
such elections as from time to time may be required or appropriate under any
applicable federal,  state or local statute or any rule or regulation thereunder
so as to maintain the U.S. federal, state and local income tax treatment for the
Trust as set forth in Section 2.11 hereof, (d) cause such tax returns to be
prepared and signed in the manner required by law and (e) collect and remit or
cause to be collected or remitted any withholding tax as described in and in
accordance with Section 5.02(c) hereof with respect to income or distributions
to the Residual Interest Owner. 



19

--------------------------------------------------------------------------------

 

 

Section 5.02. Signature on Returns; Tax Matters Partner.

(a) The Residual Interest Owner shall sign on behalf of the Trust the tax
returns of the Trust, if any.

(b) If Subchapter K of the Code should be applicable to the Trust, the Residual
Interest Owner shall be designated the “tax matters partner” or “partnership
representative” of the Trust pursuant to the Code and applicable Treasury
Regulations.

ARTICLE VI.

AUTHORITY AND DUTIES OF OWNER TRUSTEE

General Authority.

 Subject to the provisions and limitations of Sections 2.03 and 2.06 hereof, the
Owner Trustee is authorized and directed to execute and deliver the Transaction
Documents to which the Trust is to be a party and each certificate or other
Document attached as an exhibit to or contemplated by the Transaction Documents
to which the Trust is to be a party and any amendment or other agreement, as
evidenced conclusively by the Owner Trustee’s execution thereof.  In addition to
the foregoing, the Owner Trustee is authorized, but shall not be obligated, to
take all actions required of the Trust pursuant to the Transaction Documents.  
 

General Duties.    

It shall be the duty of the Owner Trustee to discharge (or cause to be
discharged) all of its responsibilities pursuant to the terms of this Agreement
and the other Transaction Documents to which the Trust is a party and to
administer the Trust in the interest of the Trust Owner and the Residual
Interest Owner, subject to the Transaction Documents and in accordance with the
provisions of this Agreement.  Notwithstanding the foregoing, the Owner Trustee
shall be deemed to have discharged its duties and responsibilities hereunder and
under the other Transaction Documents to the extent the Administrator has agreed
in the Administration Agreement or another Transaction Document to perform any
act or to discharge any duty of the Owner Trustee or the Trust under any
Transaction Document, and the Owner Trustee shall not be personally liable for
the default or failure of the Administrator to carry out its obligations under
the Administration Agreement. 





20

--------------------------------------------------------------------------------

 

 



Section 6.01. Action Upon Instruction.

(a) Subject to Article IV hereof, in accordance with the terms of the
Transaction Documents, the Trust Owner may by written instruction direct the
Owner Trustee in the management of the Trust.

(b) Owner Trustee shall not be required to take any action hereunder or under
any other Transaction Document if the Owner Trustee shall have reasonably
determined, or shall have been advised by counsel, that such action is likely to
result in liability on the part of the Owner Trustee or is contrary to the terms
hereof or of any other Transaction Documents or is otherwise contrary to law.

(c) Whenever the Owner Trustee is unable to decide between alternative courses
of action permitted or required by the terms of this Agreement or under any
other Transaction Document, the Owner Trustee shall promptly give notice (in
such form as shall be appropriate under the circumstances) to the Trust Owner
and the Residual Interest Owner requesting instruction as to the course of
action to be adopted, and to the extent the Owner Trustee acts in good faith in
accordance with any written instruction of the Trust Owner and the Residual
Interest Owner received, the Owner Trustee shall not be liable on account of
such action to any Person.  If the Owner Trustee shall not have received
appropriate instruction within ten days of such notice (or within such shorter
period of time as reasonably may be specified in such notice or may be necessary
under the circumstances) it may, but shall be under no duty to, take or refrain
from taking such action not inconsistent with this Agreement and the other
Transaction Documents, as it shall deem to be in the best interests of the Trust
Owner and the Residual Interest Owner, and shall have no liability to any Person
for such action or inaction.

(d) In the event that the Owner Trustee is unsure as to the applicability of any
provision of this Agreement or any other Transaction Document or any such
provision is ambiguous as to its application, or is, or appears to be, in
conflict with any other applicable provision, or in the event that this
Agreement permits any determination by the Owner Trustee or is silent or
incomplete as to the course of action that the Owner Trustee is required to take
with respect to a particular set of facts, the Owner Trustee may give notice (in
such form as shall be appropriate under the circumstances) to the Residual
Interest Owner requesting instruction and, to the extent that the Owner Trustee,
in good faith, acts or refrains from acting in accordance with any such
instruction received, the Owner Trustee shall not be liable, on account of such
action or inaction, to any Person.  If the Owner Trustee shall not have received
appropriate instruction within ten days of such notice (or within such shorter
period of time as reasonably may be specified in such notice or may be necessary
under the circumstances) it may, but shall be under no duty to, take or refrain
from taking such action not inconsistent with this Agreement or the other
Transaction Documents, as it shall deem to be in the best interests of the Trust
Owner and the Residual Interest Owner, and shall have no liability to any Person
for such action or inaction.

(e) Notwithstanding anything contained herein to the contrary, the Owner Trustee
shall not be required to take any action in any jurisdiction other than in the
State of Delaware if the taking of such action will (i) require the registration
with, licensing by or the taking of any other similar action in respect of, any
state or other governmental authority or agency of any



21

--------------------------------------------------------------------------------

 

 

jurisdiction other than the State of Delaware by or with respect to the Owner
Trustee; (ii) result in any fee, tax or other governmental charge under the laws
of any jurisdiction or an political subdivisions thereof in existence on the
date hereof other than the State of Delaware being payable by the Owner Trustee;
or (iii) subject the Owner Trustee to personal jurisdiction in any jurisdiction
other than the State of Delaware for causes of action arising from acts
unrelated to the consummation of the transactions by the Owner Trustee
contemplated in this Agreement.  In the event that the Owner Trustee has
determined that any action set forth in clauses (i) through (iii) above will
result in the consequences stated therein, the Owner Trustee shall appoint one
or more Persons to act as co-trustee pursuant to Section 10.05 hereof.

No Duties Except as Specified in this Agreement or in Instructions.

 The Owner Trustee shall not have any duty or obligation to manage, make any
payment with respect to, register, record, sell, dispose of or otherwise deal
with the Trust Estate, or to otherwise take or refrain from taking any action
under, or in connection with, any document contemplated hereby to which the
Owner Trustee is a party, except as expressly provided by the terms of this
Agreement or any document or written instruction received by the Owner Trustee
pursuant to Section 6.03 hereof; and no implied duties or obligations shall be
read into this Agreement or any other Transaction Document against the Owner
Trustee.  The Owner Trustee shall have no responsibility for filing any
financing or continuation statement in any public office at any time or to
otherwise perfect or maintain the perfection of any security interest or lien
granted to it hereunder or to prepare or file any Commission filing for the
Trust or to record this Agreement or any other Transaction Document.  The Owner
Trustee nevertheless agrees that it will, at its own cost and expense, promptly
take all action as may be necessary to discharge any liens on any part of the
Trust Estate that result from actions by, or claims against, the Owner Trustee
that are not related to the ownership or the administration of the Trust Estate.

No Action Except Under Specified Documents or Instructions.

 The Owner Trustee shall not manage, control, use, sell, dispose of or otherwise
deal with any part of the Trust Estate except (i) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (ii) in accordance with the other Transaction Documents and (iii) in
accordance with any document or instruction delivered to the Owner Trustee
pursuant to Section 6.03 hereof.

Restrictions.

 The Owner Trustee shall not take any action (i) that is inconsistent with the
purposes of the Trust set forth in Section 2.03 hereof or (ii) that, to the
actual Knowledge of a Responsible Officer of the Owner Trustee, would result in
the Trust’s becoming taxable as a taxable mortgage pool or an association or
publicly traded partnership taxable as a corporation for U.S. federal, or
applicable state or local income tax purposes.  Neither the Trust Owner nor the
Residual Interest Owner shall direct the Owner Trustee to take actions that
would violate the provisions of this Section.



22

--------------------------------------------------------------------------------

 

 

ARTICLE VII.

CONCERNING THE OWNER TRUSTEE

Acceptance of Trusts and Duties.

 The Owner Trustee accepts the trusts hereby created and agrees to perform its
duties hereunder with respect to such trusts but only upon the terms of this
Agreement.  The Owner Trustee also agrees to disburse all moneys actually
received by it constituting part of the Trust Estate upon the terms of the
Transaction Documents and this Agreement.  The Owner Trustee shall not be
answerable or accountable hereunder or under any other Transaction Document
under any circumstances, except (i) for its own willful misconduct or negligence
or (ii) in the case of the inaccuracy of any representation or warranty
contained in Section 7.03 hereof expressly made by the Owner Trustee.  In
particular, but not by way of limitation (and subject to the exceptions set
forth in the preceding sentence);

(a) the Owner Trustee shall not be liable for any error of judgment made by a
responsible officer of the Owner Trustee which did not result from negligence on
the part of such responsible officer;

(b) the Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in accordance with the instructions of the Trust Owner
and the Residual Interest Owner;

(c) no provision of this Agreement or any other Transaction Document shall
require the Owner Trustee to expend or risk funds or otherwise incur any
financial liability in the performance of any of its rights or powers hereunder
or under any Transaction Document if the Owner Trustee shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured or provided to it;

(d) under no circumstances shall the Owner Trustee be liable for indebtedness
evidenced by or arising under any of the Transaction Documents, including the
principal of and interest on the Notes;

(e) the Owner Trustee shall not be responsible for or in respect of the validity
or sufficiency of this Agreement or for the due execution hereof by the
Depositor or for the form, character, genuineness, sufficiency, value or
validity of any of the Trust Estate, or for or in respect of the validity or
sufficiency of the Transaction Documents, other than the certificate of
authentication on the Trust Certificate and the Residual Interest Certificate,
and the Owner Trustee shall in no event assume or incur any liability, duty, or
obligation to any Noteholder or to the Trust Owner or the Residual Interest
Owner, other than as expressly provided for herein or expressly agreed to in the
Transaction Documents; and

(f) the Owner Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by the Agreement, or to institute, conduct or defend any
litigation under this Agreement or otherwise or in relation to this Agreement or
any other Transaction Document, at the request, order or direction of the Trust
Owner or the Residual Interest Owner unless such Trust Owner or the Residual
Interest Owner has offered to the Owner Trustee security or



23

--------------------------------------------------------------------------------

 

 

indemnity satisfactory to it against the costs, expenses and liabilities that
may be incurred by the Owner Trustee therein or thereby.  The right of the Owner
Trustee to perform any discretionary act enumerated in this Agreement or in any
other Transaction Document shall not be construed as a duty, and the Owner
Trustee shall not be answerable for other than its negligence or willful
misconduct in the performance of any such act.

Furnishing of Documents.

 The Owner Trustee shall furnish to the Trust Owner and the Residual Interest
Owner promptly upon receipt of a written request therefor, duplicates or copies
of all reports, notices, requests, demands, certificates, financial statements
and any other instruments furnished to the Owner Trustee under the Transaction
Documents.

Representations and Warranties of the Trust Company.

 The Trust Company hereby represents and warrants to the Depositor and the Trust
Owner and the Residual Interest Owner that:

(g) It is a banking corporation duly organized and validly existing in good
standing under the laws of the State of Delaware.  It has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement.

(h) It has taken all corporate action necessary to authorize the execution and
delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

(i) Neither the execution nor the delivery by it of this Agreement, nor the
consummation by it of the transactions contemplated hereby nor compliance by it
with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Trust Company or any judgment or order binding on it, or
constitute any default under its charter documents or bylaws or any indenture,
mortgage, contract, agreement or instrument to which it is a party or by which
any of its properties may be bound or result in the creation or imposition of
any lien, charge or encumbrance on the Trust Estate resulting from actions by or
claims against the Trust Company individually which are unrelated to this
Agreement or the other Transaction Documents.

Section 7.02. Reliance; Advice of Counsel.

(a) The Owner Trustee shall incur no liability to anyone in acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper believed by it to be genuine
and believed by it to be signed by the proper party or parties.  The Owner
Trustee may accept a certified copy of a resolution of the board of directors or
other governing body of any corporate party as conclusive evidence that such
resolution has been duly adopted by such body and that the same is in full force
and effect.  As to any fact or matter the method of determination of which is
not specifically prescribed herein, the Owner Trustee may for all purposes
hereof rely on a certificate, signed by the president or any vice president or
by the treasurer or other authorized officers of the relevant party, as to such
fact



24

--------------------------------------------------------------------------------

 

 

or matter and such certificate shall constitute full protection to the Owner
Trustee for any action taken or omitted to be taken by it in good faith in
reliance thereon.

(b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the other
Transaction Documents, the Owner Trustee (i) may act directly or through its
agents or attorneys pursuant to agreements entered into by any of them, and the
Owner Trustee shall not be liable for the conduct or misconduct of such agents
or attorneys as shall have been selected by the Owner Trustee with reasonable
care and (ii) may consult with counsel, accountants and other skilled persons to
be selected with reasonable care and employed by it.  The Owner Trustee shall
not be liable for anything done, suffered or omitted in good faith by it in
accordance with the written opinion or advice of any such counsel, accountants
or other such persons.

Not Acting in Individual Capacity.

 Except as provided in this Article VII, in accepting the trusts hereby created,
Wilmington Trust Company acts solely as Owner Trustee hereunder and not in its
individual capacity, and all Persons having any claim against the Owner Trustee
by reason of the transactions contemplated by this Agreement or any other
Transaction Document shall look only to the Trust Estate for payment or
satisfaction thereof.

Owner Trustee Not Liable for Trust Certificate, Residual Interest Certificate,
Notes or Timeshare Loans.

 The recitals contained herein and in the Trust Certificate and the Residual
Interest Certificate (other than the signature and countersignature of the Owner
Trustee and the certificate of authentication on such Certificates) shall be
taken as the statements of the Depositor, and neither the Owner Trustee nor the
Trust Owner assumes responsibility for the correctness thereof.  The Owner
Trustee makes no representations as to the validity or sufficiency of this
Agreement, any other Transaction Document or the Certificates (other than the
signature and countersignature of the Owner Trustee and the certificate of
authentication on the Certificates) or the Notes, or of any Timeshare Loan or
related documents.  The Owner Trustee shall at no time have any responsibility
or liability for or with respect to the legality, validity and enforceability of
any Timeshare Loan, or the perfection and priority of any security interest in
any security relating to a Timeshare Loan or the maintenance of any such
perfection and priority, or for or with respect to the sufficiency of the Trust
Estate or its ability to generate the payments to be distributed to the Residual
Interest Owner under this Agreement or the Noteholders under the Indenture,
including, without limitation, the existence, condition and ownership of any
Timeshare Loan; the existence and enforceability of any insurance thereon; the
existence and contents of any Timeshare Loan on any computer or other record
thereof; the validity of the assignment of any Timeshare Loan to the Trust or of
any intervening assignment; the completeness of any Timeshare Loan; the
performance or enforcement of any Timeshare Loan; the compliance by the
Depositor or the Servicer with any warranty or representation made under any
Transaction Document or in any related document or the accuracy of any such
warranty or representation; or any action of the Servicer or any subservicer
taken in the name of the Owner Trustee.



25

--------------------------------------------------------------------------------

 

 

Owner Trustee May Own Certificates and Notes.    

The Owner Trustee in its individual or any other capacity may become the owner
or pledgee of the Certificates or Notes and may deal with the Depositor, the
Trust Owner, the Residual Interest Owner, the Indenture Trustee and the Servicer
in banking transactions with the same rights as it would have if it were not
Owner Trustee.

ARTICLE VIII.

COMPENSATION OF OWNER TRUSTEE

Owner Trustee’s Fees and Expenses.

 The Owner Trustee shall receive as compensation for its services hereunder such
fees as are provided for and paid pursuant to Section 3.4 of the
Indenture.  Additionally, in accordance with Section 3.4 of the Indenture, the
Owner Trustee shall be entitled to be reimbursed for its other reasonable
out-of-pocket expenses hereunder, including the reasonable compensation,
expenses and disbursements of such agents, representatives, experts and counsel
as the Owner Trustee may employ in connection with the exercise and performance
of its rights and its duties hereunder.  The Owner Trustee’s right to enforce
such obligations shall be subject to the provisions of Section 11.08 hereof.

Indemnification.

 The Depositor shall be liable as primary obligor for, and shall indemnify the
Trust Company and its successors, assigns and servants (collectively, the
“Indemnified Parties”) from and against, any and all liabilities, obligations,
losses, damages, taxes, claims, actions and suits, and any and all reasonable
costs, expenses and disbursements (including reasonable legal fees and expenses)
of any kind and nature whatsoever (collectively, “Expenses”) which may at any
time be imposed on, incurred by or asserted against the Owner Trustee or any
Indemnified Party in any way relating to or arising out of this Agreement, the
other Transaction Documents, the Trust Estate, the administration of the Trust
Estate or the action or inaction of the Owner Trustee hereunder, except only
that the Depositor shall not be liable for or required to indemnify an
Indemnified Party from and against Expenses arising or resulting from the Owner
Trustee’s own willful misconduct or negligence or any inaccuracy of any
representation or warranty contained in Section 7.03 hereof expressly made by
the Owner Trustee.  The indemnities contained in this Section shall survive the
resignation or termination of the Owner Trustee or the termination of this
Agreement.  In the event of any claim, action or proceeding for which indemnity
will be sought pursuant to this Section 8.02, the Owner Trustee’s choice of
legal counsel shall be subject to the approval of the Depositor, which approval
shall not be unreasonably withheld.

Payments to the Owner Trustee.

 Any amounts paid to the Owner Trustee or the Trust Company pursuant to this
Article VIII shall be deemed not to be a part of the Trust Estate immediately
after such payment.



26

--------------------------------------------------------------------------------

 

 

ARTICLE IX.

TERMINATION OF TRUST AGREEMENT

Section 9.01. Termination of Trust Agreement.

(a) The Trust shall dissolve upon written notice, which shall be provided by the
Trust Owner to the Owner Trustee, only after the earlier of (i) the day on which
the rights of all Notes to receive payments from the Issuer have terminated in
accordance with the Indenture and final distribution of payments to the Residual
Interest Certificates as required hereunder (the “Trust Termination Date”) and
(ii) dissolution of the Trust in accordance with applicable laws.  After
satisfaction of liabilities of the Trust as provided by applicable law, any
money or other property held as part of the Trust Estate following such
distribution shall be distributed to the Trust Owner.  The bankruptcy,
liquidation, dissolution, termination, death or incapacity of the Trust Owner
shall not (x) operate to terminate this Agreement or annul, dissolve or
terminate the Trust, or (y) entitle the Trust Owner’s legal representatives or
heirs to claim an accounting or to take any action or proceeding in any court
for a partition or winding up of all or any part of the Trust or Trust Estate or
(z) otherwise affect the rights, obligations and liabilities of the parties
hereto.

(b) Except as provided in Section 9.0l(a) hereof, neither the Depositor nor any
Certificateholder shall be entitled to revoke or terminate the Trust.

(c) Notice of any dissolution of the Trust, specifying the Payment Date upon
which the Residual Interest Owner shall surrender its Residual Interest
Certificate to the Trust Paying Agent for payment of the final distribution and
cancellation, shall be given by the Owner Trustee by letter to the
Certificateholder mailed within five Business Days of receipt of notice of
termination from the Servicer, stating (i) the Payment Date upon or with respect
to which final payment of the Residual Interest Certificate shall be made upon
presentation and surrender of the Residual Interest Certificate at the office of
the Trust Paying Agent therein designated, (ii) the amount of any such final
payment and (iii) that the Record Date otherwise applicable to such Payment Date
is not applicable, payments being made only upon presentation and surrender of
the Residual Interest Certificate at the office of the Trust Paying Agent
therein specified.  The Owner Trustee shall give such notice to the Certificate
Registrar (if other than the Owner Trustee) and the Trust Paying Agent at the
time such notice is given to the Residual Interest Owner.  Upon presentation and
surrender of the Residual Interest Certificates, the Trust Paying Agent shall
cause to be distributed to the Residual Interest Owner amounts distributable on
such Payment Date pursuant to Section 5.02 hereof.

(d) In the event that the Residual Interest Owner shall not surrender its
Residual Interest Certificate for cancellation within six months after the date
specified in the above mentioned written notice, the Owner Trustee shall give a
second written notice to such Residual Interest Owner to surrender its Residual
Interest Certificate for cancellation and receive the final distribution with
respect thereto.  If within one year after the second notice the Residual
Interest Certificate shall not have been surrendered for cancellation, the Owner
Trustee may take appropriate steps, or may appoint an agent to take appropriate
steps, to contact the Residual Interest Owner concerning surrender of its
Residual Interest Certificate, and the cost thereof shall be paid out of the
funds and other assets that shall remain subject to this Agreement.  Any funds



27

--------------------------------------------------------------------------------

 

 

remaining in the Trust after exhaustion of such remedies shall be distributed by
the Owner Trustee to the Depositor.

(e) Upon the winding up of the Trust and payment of all liabilities in
accordance with Section 3808 of the Statutory Trust Statute, the Owner Trustee
shall cause the Certificate of Trust to be canceled by filing a certificate of
cancellation with the Secretary of State in accordance with the provisions of
Section 3810 of the Statutory Trust Statute at which time the Trust shall
terminate. 

ARTICLE X.

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

Eligibility Requirements for Owner Trustee.

 The Owner Trustee shall at all times be a corporation satisfying the provisions
of Section 3807(a) of the Statutory Trust Statute; authorized to exercise
corporate trust powers; and having a combined capital and surplus of at least
$50,000,000 and subject to supervision or examination by federal or state
authorities; and having (or having a parent that has) a rating of at least Baa3
by Moody’s.  If such corporation shall publish reports of condition at least
annually pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purpose of this Section 10.01, the combined
capital and surplus of such corporation shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published.  Any Person meeting the requirements for an owner trustee under this
Section 10.01 is referred to herein as “Eligible Owner Trustee”.  In case at any
time the Owner Trustee shall cease to be eligible in accordance with the
provisions of this Section, the Owner Trustee shall resign immediately in the
manner and with the effect specified in Section 10.02 hereof.

Resignation or Removal of Owner Trustee.

 The Owner Trustee may at any time resign and be discharged from the trusts
hereby created by giving 30 days prior written notice thereof to the Depositor
and the Servicer and the Indenture Trustee.  Upon receiving such notice of
resignation, the Depositor shall promptly appoint a successor Owner Trustee,
which successor shall be an Eligible Owner Trustee, by written instrument, in
duplicate, one copy of which instrument shall be delivered to the resigning
Owner Trustee and one copy to the successor Owner Trustee.  If no successor
Owner Trustee shall have been so appointed and shall have accepted appointment
within 30 days after the giving of such notice of resignation, the resigning
Owner Trustee may petition any court of competent jurisdiction for the
appointment of a successor Owner Trustee which shall be an Eligible Owner
Trustee.

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.01 hereof and shall fail to resign after written
request therefor by the Trust Owner, or if at any time the Owner Trustee shall
be legally unable to act, or shall be adjudged bankrupt or insolvent, or a
receiver of the Owner Trustee or of its property shall be appointed or any
public officer shall take charge or control of the Owner Trustee or of its



28

--------------------------------------------------------------------------------

 

 

property or affairs for the purpose of rehabilitation, conservation or
liquidation, then the Indenture Trustee, may remove the Owner Trustee.  If the
Indenture Trustee shall remove the Owner Trustee under the authority of the
immediately preceding sentence, the Depositor shall promptly appoint a successor
Owner Trustee which shall be an Eligible Owner Trustee by written instrument, in
duplicate, one copy of which instrument shall be delivered to the outgoing Owner
Trustee so removed and one copy to the successor Owner Trustee, and shall pay
all fees owed to the outgoing Owner Trustee.

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 10.03 hereof and payment of all fees and expenses owed to
the outgoing Owner Trustee.

Successor Owner Trustee.

 Any successor Owner Trustee appointed pursuant to Section 10.02 hereof shall
execute, acknowledge and deliver to the Indenture Trustee and the Depositor, and
to its predecessor Owner Trustee an instrument accepting such appointment under
this Agreement, and thereupon the resignation or removal of the predecessor
Owner Trustee shall become effective, and such successor Owner Trustee, without
any further act, deed or conveyance, shall become fully vested with all the
rights, powers, duties and obligations of its predecessor under this Agreement,
with like effect as if originally named as Owner Trustee.  The predecessor Owner
Trustee shall upon payment of its fees and expenses deliver to the successor
Owner Trustee all documents and statements and monies held by it under this
Agreement; and the Depositor, Indenture Trustee and the predecessor Owner
Trustee shall execute and deliver such instruments and do such other things as
may reasonably be required for fully and certainly vesting and confirming in the
successor Owner Trustee all such rights, powers, duties and obligations.

No successor Owner Trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor Owner Trustee shall be an
Eligible Owner Trustee pursuant to Section 10.01 hereof.

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section, the Depositor shall mail notice thereof to the Certificateholders, the
Indenture Trustee, the Funding Agents and the Noteholders.  If the Depositor
shall fail to mail such notice within ten Business Days after acceptance of such
appointment by the successor Owner Trustee, the successor Owner Trustee shall
cause such notice to be mailed at the expense of the Depositor.

Merger or Consolidation of Owner Trustee.

 Any corporation into which the Owner Trustee may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Owner Trustee shall be a party, or any
corporation succeeding to all or substantially all of the corporate trust
business of the Owner Trustee, shall be the successor of the Owner Trustee
hereunder, without the execution or filing of any instrument or any further act
on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, that such corporation shall be eligible pursuant to
Section 10.01 hereof.



29

--------------------------------------------------------------------------------

 

 

Appointment of Co-Trustee or Separate Trustee.

 Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust Estate may at the time be located, the Owner Trustee shall have the
power and shall execute and deliver all instruments to appoint one or more
Persons approved by the Owner Trustee to act as co-trustee, jointly with the
Owner Trustee, or as separate trustee or separate trustees, of all or any part
of the Trust Estate, and to vest in such Person, in such capacity, such title to
the Trust or any part thereof and, subject to the other provisions of this
Section, such powers, duties, obligations, rights and trusts as the Owner
Trustee may consider necessary or desirable.  No co-trustee or separate trustee
under this Agreement shall be required to meet the terms of eligibility as a
successor Owner Trustee pursuant to Section 10.01 hereof and no notice of the
appointment of any co-trustee or separate trustee shall be required pursuant to
Section 10.03 hereof.

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(a) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Owner Trustee joining in such act), except to the extent that under
any law of any jurisdiction in which any particular act or acts are to be
performed, the Owner Trustee shall be incompetent or unqualified to perform such
act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Trust Estate or any portion thereof in
any such jurisdiction) shall be exercised and performed singly by such separate
trustee or co-trustee, but solely at the direction of the Owner Trustee;

(b) no trustee under this Agreement shall be personally liable by reason of any
such act or omission of any other trustee under this Agreement; and

(c) the Owner Trustee acting jointly may at any time accept the resignation of
or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them.  Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article X.  Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of or affording protection to, the Owner
Trustee.  Each such instrument shall be filed with the Owner Trustee and a copy
thereof given to the Depositor, the Indenture Trustee and the Funding Agents. 

Any separate trustee or co-trustee may at any time appoint the Owner Trustee as
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name.  If any separate



30

--------------------------------------------------------------------------------

 

 

trustee or co-trustee shall die, become incapable of acting, resign or be
removed, all of its estates, properties, rights, remedies and trusts hall vest
in and be exercised by the Owner Trustee, to the extent permitted by law,
without the appointment of a new or successor co-trustee or separate trustee.

ARTICLE XI.

MISCELLANEOUS

Supplements and Amendments.    

This Agreement may be amended from time to time, by a written amendment duly
executed and delivered by the Trust Owner, Residual Interest Owner and the Owner
Trustee, with the written consent of the Indenture Trustee, but without the
consent of any of the Noteholders, to cure any ambiguity, to correct or
supplement any provisions in this Agreement or for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or modifying in any manner the rights of the Noteholders;
provided,  however, that such amendment will not (i) as evidenced by an Opinion
of Counsel addressed and delivered to the Owner Trustee and the Indenture
Trustee, materially and adversely affect the interest of any Noteholder or the
Trust Owner or Residual Interest Owner and (ii) as evidenced by an Opinion of
Counsel addressed and delivered to the Owner Trustee and the Indenture Trustee,
cause the Trust to be classified as a taxable mortgage pool or an association or
publicly traded partnership taxable as a corporation for U.S. federal income tax
purposes; provided, further, that Section 2.03 hereof may be amended only with
the consent of the Holders of Notes representing a majority of the then
Aggregate Outstanding Note Balance.  Additionally, notwithstanding the preceding
sentence, this Agreement may be amended by the Trust Owner, Residual Interest
Owner and the Owner Trustee without the consent of the Indenture Trustee or any
of the Noteholders to add, modify or eliminate such provisions as may be
necessary or advisable in order to enable all or a portion of the Trust to avoid
the imposition of state or local income or franchise taxes imposed on the Trust
Estate or its income; provided, however, that (i) the Trust Owner must deliver
to the Indenture Trustee and the Owner Trustee an Officer’s Certificate to the
effect that the proposed amendments meet the requirements set forth in this
subsection and (ii)  such amendment does not affect the rights, benefits,
protections, privileges, immunities, duties or obligations of the Owner Trustee
hereunder. 

This Agreement may also be amended from time to time by a written amendment duly
executed and delivered by the Trust Owner, Residual Interest Owner and the Owner
Trustee, with the consent of the Indenture Trustee and Holders representing a
majority of the then Aggregate Outstanding Note Balance, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Noteholders; provided,  however, that without the consent of all Noteholders, no
such amendment shall (a) increase or reduce in any manner the amount of, or
accelerate or delay the timing of distributions that are required to be made for
the benefit of the Noteholders or (b) reduce the aforesaid percentage of the
Outstanding amount of the Notes, the Holders of which are required to consent to
any such amendment; provided,  further, that such amendment will not, as
evidenced by an Opinion of Counsel addressed and delivered to the Owner Trustee
and the Indenture Trustee, cause the Trust to be classified as a taxable
mortgage



31

--------------------------------------------------------------------------------

 

 

pool or an association or publicly traded partnership taxable as a corporation
for U.S. federal income tax purposes.

Prior to the execution of any such amendment or consent, the Depositor shall
furnish written notification of the substance of such amendment or consent,
together with a copy thereof, to the Indenture Trustee, the Depositor and the
Funding Agents.

Promptly after the execution of any such amendment or consent, the Trust Owner
shall furnish written notification of the substance of such amendment or consent
to the Indenture Trustee.

It shall not be necessary for the consent of the Noteholders pursuant to this
Section 11.01 to approve the particular form of any proposed amendment or
consent, but it shall be sufficient if such consent shall approve the substance
thereof.

Promptly after the execution of any amendment to the Certificate of Trust, the
Owner Trustee shall cause the filing of such amendment with the Secretary of
State.

The Owner Trustee shall be entitled to receive, and shall be fully protected in
relying upon, an Officer’s Certificate of the Trust Owner to the effect that the
conditions to amendment have been satisfied.

The Owner Trustee may, but shall not be obligated to, enter into, and unless it
has consented thereto in writing shall not be bound by, any amendment which
affects the Owner Trustee’s own rights, duties, benefits, protections,
privileges or immunities (as such or in its individual capacity) under this
Agreement or otherwise.

No Legal Title to Trust Estate in Trust Owner.

 The Trust Owner shall not have legal title to any part of the Trust
Estate.  The Residual Interest Owner shall be entitled to receive distributions
with respect to its undivided residual economic interest herein only in
accordance with Articles V and IX hereof.  No transfer, by operation of law or
otherwise, of any right, title or interest of the Trust Owner or the Residual
Interest Owner to and in their respective interests in the Trust Estate shall
operate to terminate this Agreement or the trusts hereunder or entitle any
transferee to an accounting or to the transfer to it of legal title to any part
of the Trust Estate.

Limitations on Rights of Others.

 Except for Section 2.07 hereof, the provisions of this Agreement are solely for
the benefit of the Owner Trustee, the Depositor, the Trust Owner, the Residual
Interest Owner and, to the extent expressly provided herein, the Indenture
Trustee and the Noteholders, and nothing in this Agreement (other than Section
2.07 hereof), whether express or implied, shall be construed to give to any
other Person any legal or equitable right, remedy or claim in the Trust Estate
or under or in respect of this Agreement or any covenants, conditions or
provisions contained herein.

Notices.





32

--------------------------------------------------------------------------------

 

 

 All notices, demands, certificates, requests and communications hereunder
(“Notices”) shall be in writing and shall be effective (a) upon receipt when
sent through the U.S. mails, registered or certified mail, return receipt
requested, postage prepaid, with such receipt to be effective the date of
delivery indicated on the return receipt, or (b) one Business Day after delivery
to an overnight courier, or (c) on the date personally delivered to an
Authorized Officer of the party to which sent or (d) on the date transmitted by
legible facsimile transmission with a confirmation of receipt, in all cases
addressed to the recipient as follows:

If to the Servicer:

Bluegreen Corporation

4960 Conference Way North, Suite 100

Boca Raton, Florida  33431

Attn:  Anthony M. Puleo, Senior Vice President, CFO & Treasurer

Fax:  (561) 912-8123

If to the Depositor
or Residual Interest Owner:

Bluegreen Timeshare Finance Corporation I

4950 Communication Avenue, Suite 900

Boca Raton, Florida  33431

Attn:  Allan J. Herz, President & Assistant Treasurer

Fax:  (561) 443-8743

If to the Owner Trustee:

Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware  19890-0001

Attn: Corporate Trust Administration

Fax: (302) 636-4140

 

If to the Indenture Trustee:

U.S. Bank National Association

60 Livingston Avenue

St. Paul, Minnesota  55107

Attn:  Structured Finance

Fax: (651) 466-7363

If to the Trust Owner:

GSS Holdings, Inc.

114 West 47th Street

Suite 1715

New York, New York  10036

Attn:  Kevin P. Burns

Fax:  (212) 302-8767

 



33

--------------------------------------------------------------------------------

 

 

If to the Funding Agents:

KeyBank National Association

1000 McCaslin Boulevard

Superior, Colorado 80027

Attention: Richard Andersen

Email: richard_s_andersen@key.com 

Fax:  216-370-6396

 

and

 

KeyBanc Capital Markets Inc.

1301 Avenue of the Americas, 37th Floor

New York, New York 10019

Attention: Paul B. Richardson

E-mail: paul.richardson@key.com 

 

DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main

609 Fifth Avenue

New York, New York 10017

Attn: Jayan Krishnan

Email: jayan.krishnan@dzbank.de 

Fax: (212) 745-1651

 

﻿

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

Severability of Provisions.

 If any one or more of the covenants, agreements, provisions, or terms of this
Agreement shall be for any reason whatsoever held invalid then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the Certificates or the rights of the Certificateholders thereof.

Counterparts.

 This Agreement may be executed in several counterparts, each of which shall be
an original and all of which shall constitute but one and the same instrument.
 Delivery of an executed counterpart of this Agreement by facsimile or other
electronic transmission (i.e., a “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart hereof.

Successors and Assigns.

 All Trust Owner covenants and agreements contained herein shall be binding
upon, and inure to the benefit of, each of the Depositor, and the Owner Trustee
and their respective successors and permitted assigns and the Trust Owner and
the Residual Interest Owner and their



34

--------------------------------------------------------------------------------

 

 

respective successors and permitted assigns, all as herein provided.  Any
request, notice, direction, consent, waiver or other instrument or action by the
Trust Owner or the Residual Interest Owner shall bind the successors and assigns
of the Trust Owner or the Residual Interest Owner, as the case may be.

No Petition.

 The Owner Trustee, by entering into this Agreement, each Certificateholder, by
accepting a Certificate, and the Indenture Trustee and each Noteholder, by
accepting the benefits of this Agreement, hereby covenant and agree that they
will not at any time institute against the Depositor or the Trust, or join in
any institution against the Depositor, or the Trust of, any bankruptcy
proceedings under any United Sates federal or state bankruptcy or similar law in
connection with any obligations relating to the Certificates, the Notes, this
Agreement or any of the other Transaction Documents.

No Recourse.

 Each Certificateholder by accepting a Certificate acknowledges that such
Certificateholder’s Certificate represents equity (in the case of the Trust
Certificate) or residual economic (in the case of the Residual Interest
Certificate) interests in the Trust only and do not represent interests in or
obligations of the Depositor, the Servicer, the Originators, the Seller, the
Owner Trustee, the Indenture Trustee or any of the respective Affiliates and no
recourse may be had against such parties or their assets, except as may be
expressly set forth or contemplated in this Agreement, the Certificates or the
other Transaction Documents.  The Trust Owner by accepting the Trust Certificate
acknowledges that such Trust Certificate represents an equity (but not economic)
interest in the Trust and the Trust Estate only and does not represent an
economic interest in the Trust or the Trust Estate or an interest in or an
obligation of the Depositor, the Servicer, the Originators, the Seller, the
Owner Trustee or any Affiliate of the foregoing, and no recourse may be had
against any such party or their assets, except as may be expressly set forth or
contemplated in the Transaction Documents.

Section 11.01. Headings.

 The headings of the various Articles and Sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

Entire Agreement/Governing Law.

 THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES AND
SUPERSEDES AND REPLACES IN ITS ENTIRETY ANY PRIOR AGREEMENTS REGARDING THE
SUBJECT MATTER HEREOF AMONG THE PARTIES, INCLUDING, WITHOUT LIMITATION, THE
SECOND AMENDED TRUST AGREEMENT (AS DEFINED IN THE RECITALS TO THIS
AGREEMENT).  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.



35

--------------------------------------------------------------------------------

 

 

Trust Certificate Transfer Restrictions.

 The Trust Certificate may not be acquired by or for the account of or with
assets of a Benefit Plan.  By accepting and holding a Trust Certificate, the
Certificateholder thereof shall be deemed to have represented and warranted that
it is not a Benefit Plan and is not acquiring such Trust Certificate for the
account of or with assets of a Benefit Plan. 

Extraordinary Transactions.

 Notwithstanding any other provision of this Agreement and any provision of law
that otherwise so empowers the Trust, the Trust shall not without the
affirmative vote of 100% of the Trust Owner and the Owner Trustee:

(a) engage in any business or activity other than in accordance with Article II
hereof;

(b) incur any indebtedness, or assume or guarantee any indebtedness of any other
person or entity, other than in connection with the activities described in
Article II hereof;

(c) dissolve or liquidate, in whole or in part;

(d) consolidate with or merge into any other person or entity or sell, convey or
transfer all or substantially all of its properties and assets to any other
person or entity or acquire all or substantially all of the assets or capital
stock or other ownership interest of any other person or entity;

(e) institute proceedings to be adjudicated bankrupt or insolvent; or consent to
the institution of bankruptcy, insolvency or similar proceedings against it; or
file a petition seeking, or consent to, reorganization or relief under any
applicable federal or state law relating to bankruptcy, insolvency or
readjustment of debts; or consent to the appointment of a receiver, conservator,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Trust or a substantial part of its property; or make any assignment for
the benefit of creditors; or admit in writing its inability to pay its debts
generally as they become due; or take any corporate action in furtherance of any
such action; or

(f) authorize any amendment to this Section 11.13 or Articles II or IV hereof.

When voting on whether the Trust will take any action described in paragraph (e)
of this Section 11.13, each controlling person of the Residual Interest Owner
shall owe its primary fiduciary duty or other obligation to the Trust
(including, without limitation, the Trust’s creditors) and not to its sole
shareholder (except as may be specifically required by applicable law).  The
Trust shall be deemed to have consented to the foregoing by virtue of such
Residual Interest Owner’s consent to this Agreement.

 

36

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Trust Agreement to be duly executed by their respective officers
hereunto duly authorized, as of the day and year first above written.

﻿

BLUEGREEN TIMESHARE FINANCE

CORPORATION I, as Depositor and

Residual Interest Owner

By:

Printed Name: Allan J. Herz

Title: President and Assistant Treasurer

WILMINGTON TRUST COMPANY,

 as Owner Trustee

By:_

Printed Name: Jeanne M. Oller

Title: Vice President

﻿

GSS Holdings, Inc.,

 as Trust Owner

By:_

Printed Name: Bernard J. Angelo

Title: Vice President

﻿

[Signature Page to Second Amended and Restated Trust Agreement]





 

--------------------------------------------------------------------------------

 

 

The foregoing Second Amended and Restated Trust Agreement is consented to by:

KeyBank National Association, in its capacity as a Funding Agent


By:_______________________________________
Name: 
Title: 

﻿

DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main, in its
capacity as a Funding Agent


By:_______________________________________
Name: 
Title: 

﻿

By:_______________________________________
Name: 
Title: 

﻿

U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee

﻿

﻿

By:____________________________________

Name:

Title:

﻿

﻿

﻿

﻿

﻿

[Consent Page to Second Amended and Restated Trust Agreement]

 

 

--------------------------------------------------------------------------------

 

 

ANNEX A

STANDARD DEFINITIONS

﻿

﻿

 

Annex A

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF CERTIFICATE OF TRUST OF

BXG TIMESHARE TRUST I

This Certificate of Trust of BXG Timeshare Trust I (the “Trust”), dated [DATE],
is being duly executed and filed by Wilmington Trust Company, a Delaware banking
corporation, as Owner Trustee, to form a statutory trust under the Delaware
Statutory Trust Act (12 Del. Code, § 3801, et seq.).

1. Name.  The name of the trust formed hereby is BXG Timeshare Trust I.

2. Delaware Trustee.  The name and business address of the Owner Trustee of the
Trust in the State of Delaware is Wilmington Trust Company, Rodney Square North,
1100 North Market Street, Wilmington, Delaware 19890-0001.

IN WITNESS WHEREOF, the undersigned, being the sole Owner Trustee of the Trust,
has executed this Certificate of Trust as of the date first above written.

Wilmington Trust Company,

not in its individual capacity but solely as

Owner Trustee

By:

Printed Name:

Title:

﻿

 

A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

FORM

SECOND AMENDED AND RESTATED TRUST CERTIFICATE

THIS SECOND AMENDED AND RESTATED TRUST CERTIFICATE IS SUBORDINATED IN RIGHT OF
PAYMENT TO THE NOTES TO THE EXTENT DESCRIBED IN THE INDENTURE REFERRED TO
HEREIN.

THIS SECOND AMENDED AND RESTATED TRUST CERTIFICATE DOES NOT REPRESENT AN
OBLIGATION OF OR AN INTEREST IN BLUEGREEN TIMESHARE FINANCE CORPORATION I,
BLUEGREEN CORPORATION OR ANY AFFILIATE THEREOF, EXCEPT TO THE EXTENT SET FORTH
IN THE TRUST AGREEMENT (AS DEFINED BELOW).  THIS SECOND AMENDED AND RESTATED
TRUST CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED OR PLEDGED UNLESS THE CONDITIONS SET FORTH IN SECTION 3.04 OF
THE TRUST AGREEMENT HAVE BEEN COMPLIED WITH.

THIS SECOND AMENDED AND RESTATED TRUST CERTIFICATE IS TRANSFERABLE ONLY IN WHOLE
AND NOT IN PART.

THIS SECOND AMENDED AND RESTATED TRUST CERTIFICATE (OR ITS PREDECESSOR) WAS
ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF
THE UNITED STATES SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND
THIS AMENDED AND RESTATED TRUST CERTIFICATE MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM.

BXG TIMESHARE TRUST I SECOND AMENDED AND RESTATED TRUST CERTIFICATE

NO. 1

THIS CERTIFIES THAT GSS HOLDINGS, INC. is the registered owner of 100% of the
nonassessable, fully-paid, fractional undivided non-economic interest in the BXG
Timeshare Trust I (the “Trust”) formed by BLUEGREEN TIMESHARE FINANCE
CORPORATION I, a Delaware corporation (the “Depositor”).

The Trust was created pursuant to a Trust Agreement, dated May 5, 2006, among
the Depositor, GSS Holdings, Inc., as trust owner (the “Trust Owner”) and
Wilmington Trust Company, as owner trustee (the “Owner Trustee”), as amended and
restated by the Amended and Restated Trust Agreement, dated as of December 17,
2013, and as further amended and restated by the Second Amended and Restated
Trust Agreement, dated as of May 19, 2017, among the Depositor, the Trust Owner
and the Owner Trustee (as amended, restated and/or supplemented from time to
time, the “Trust Agreement”), a summary of certain of the pertinent



B-1-1

--------------------------------------------------------------------------------

 

 

provisions of which is set forth below.  To the extent not otherwise defined
herein, the capitalized terms used herein have the meanings assigned to them in
(i) the Trust Agreement, (ii) the Second Amended and Restated Sale Agreement,
dated as of May 1, 2017 (as amended, restated and/or supplemented from time to
time, the “Sale Agreement”), by and between the Trust and the Depositor, or
(iii) the Sixth Amended and Restated Indenture, dated as of May 1, 2017 (as
amended, restated and/or supplemented from time to time, the “Indenture”), by
and among BXG Timeshare Trust I, as Issuer, Bluegreen Corporation, as Servicer,
Vacation Trust, Inc., as Club Trustee, Concord Servicing Corporation, as Backup
Servicer, KeyBank National Association, as a Funding Agent, DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, Frankfurt am Main, as a Funding Agent and U.S. Bank
National Association, as Indenture Trustee, Paying Agent and Custodian.

This Second Amended and Restated Trust Certificate is the duly authorized Trust
Certificate designated as “BXG Timeshare Trust I Second Amended and Restated
Trust Certificate” (this “Trust Certificate”).  Also issued under the Indenture
are the Timeshare Loan-Backed VFN Notes, Series I (the “Notes”).  This Trust
Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement, to which Trust Agreement the
Certificateholder of this Trust Certificate by virtue of its acceptance hereof
assents and by which such Certificateholder is bound.  The Certificateholder of
this Trust Certificate acknowledges and agrees that its rights, if any, to
receive distributions in respect of this Trust Certificate are subordinated to
the rights of the Noteholders to the extent described in the Indenture.

It is the intent of the Servicer, the Depositor, Owner Trustee, Indenture
Trustee and the Certificateholder that, for purposes of U.S. federal income tax
and any other income taxes, the Trust will be disregarded as an entity separate
from the sole Residual Interest Owner for U.S. federal income tax purposes
pursuant to Treasury Regulations Section 301.7701-3(b)(1)(ii) and will not be
treated as a taxable mortgage pool or an association or publicly traded
partnership taxable as a corporation.  The Depositor and any Certificateholder,
by acceptance of this Trust Certificate, agrees to such treatment, and to take
no action inconsistent with such treatment of, the Trust for U.S. federal income
tax and other income tax purposes.

The Certificateholder, by its acceptance of this Trust Certificate or beneficial
interest in a Trust Certificate, covenants and agrees that such
Certificateholder will not at any time institute against the Trust or the
Depositor, or join in any institution against the Trust or the Depositor any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any United States federal or state bankruptcy or
similar law in connection with any obligations relating to this Trust
Certificate, the Notes, the Trust Agreement or any of the other Transaction
Documents.

Distributions, if any, on this Trust Certificate will be made as provided in the
Trust Agreement by the Owner Trustee or its agent by wire transfer or check
mailed to the Certificateholder of record in the Certificate Register without
the presentation or surrender of this Trust Certificate or the making of any
notation hereon.  Except as otherwise provided in the Trust Agreement and
notwithstanding the above, the final distribution, if any, on this Trust
Certificate will be made after due notice by the Owner Trustee of the pendency
of such distribution and only upon presentation and surrender of this Trust
Certificate at the office or



B-1-2

--------------------------------------------------------------------------------

 

 

agency maintained for that purposes by the Owner Trustee in the City of
Wilmington, State of Delaware.

Reference is hereby made to the further provisions of this Trust Certificate set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Owner Trustee, by manual signature, this Trust
Certificate shall not entitle the holder hereof to any benefit under the Trust
Agreement or any other Transaction Document or be valid for any purpose.

THIS TRUST CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.





B-1-3

--------------------------------------------------------------------------------

 

 

[REVERSE OF CERTIFICATE]

This Trust Certificate does not represent an obligation of, or an interest in
the Depositor, the Servicer, the Originators, the Seller, the Owner Trustee, the
Indenture Trustee or any of their respective Affiliates and no recourse may be
had against such parties or their assets, except as expressly set forth or
contemplated herein or in the Trust Agreement or the other Transaction
Documents.  In addition, this Trust Certificate is not guaranteed by any
governmental agency or instrumentality and is limited in right, if any, of
payment to certain collections and recoveries with respect to the Timeshare
Loans and certain other amounts, in each case as more specifically set forth
herein and in the Indenture.  A copy of each of the Indenture and the Trust
Agreement may be examined by any Certificateholder upon written request during
normal business hours at the principal office of the Depositor and at such other
places, if any, designated by the Depositor.

The Trust Agreement permits, with certain exceptions therein provided, the
amendment thereof and the modification of the rights and obligations of the
Depositor and the rights of the Certificateholder under the Trust Agreement at
any time by the Depositor and the Owner Trustee with the consent of the Holders
representing a majority of the Aggregate Outstanding Note Balance.  Any such
consent shall be conclusive and binding on the Certificateholder and on all
future Certificateholders of this Trust Certificate and of any Trust Certificate
issued upon the transfer hereof or in exchange hereof or in lieu hereof, whether
or not notation of such consent is made upon this Trust Certificate.  The Trust
Agreement also permits the amendment thereof, in certain limited circumstances,
without the consent of the Certificateholder of this Trust Certificate or any
Noteholder.

As provided in the Trust Agreement and subject to certain limitations therein
set forth, the transfer of this Trust Certificate is registerable in the
Certificate Register upon surrender of this Trust Certificate for resignation of
transfer at the offices or agencies of the Certificate Registrar maintained by
the Owner Trustee in Wilmington, Delaware, accompanied by a written instrument
of transfer in form satisfactory to the Owner Trustee and the Certificate
Registrar, executed by the Certificateholder hereof or such Certificateholder’s
attorney duly authorized in writing, and thereupon a new Trust Certificate
evidencing the same aggregate interest in the Trust will be issued to the
designated transferee.  The initial Certificate Registrar appointed under the
Trust Agreement is the Owner Trustee.

Except as provided in the Trust Agreement, this Trust Certificate is issuable
only as a registered Trust Certificate without coupons.  No service charge will
be made for any registration of transfer of such Trust Certificate, but the
Owner Trustee or the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge payable in connection
therewith.

The Owner Trustee, the Certificate Registrar and any of their respective agents
may treat the Person in whose name this Trust Certificate is registered as the
owner hereof for all purposes, and none of the Owner Trustee, the Certificate
Registrar or any such agent shall be affected by any notice to the contrary.

The obligations and responsibilities created by the Trust Agreement and the
Trust created thereby shall terminate upon the payment to Certificateholder of
all amounts required to be paid



B-1-4

--------------------------------------------------------------------------------

 

 

to such Certificateholder pursuant to the Trust Agreement and the Indenture and
the deposition of all property held as part of the Trust Estate.  The Servicer
may at its option purchase the Trust Estate at the times and at the prices
specified in the Indenture.

This Trust Certificate may not be acquired by a Benefit Plan.  By accepting and
holding this Trust Certificate, the Certificateholder hereof, shall be deemed to
have represented and warranted that it is not a Benefit Plan and is not
acquiring this Trust Certificate or an interest therein for the account of, or
with assets of, such an entity.

IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Trust and not in its
individual capacity, has caused this Second Amended and Restated Trust
Certificate to be duly executed.

Dated: 

BXG TIMESHARE TRUST I

By:Wilmington Trust Company, not in its
individual capacity but solely as Owner
Trustee

By:________________________________
Authorized Signatory

﻿

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This Second Amended and Restated Trust Certificate is the Trust Certificate
referred to in the within-mentioned Trust Agreement.

By:Wilmington Trust Company, not in its
individual capacity but solely as Owner
Trustee

By:________________________________
Authorized Signatory





B-1-5

--------------------------------------------------------------------------------

 

 

ASSIGNMENT

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto

PLEASE INSERT SOCIAL SECURITY OR
OTHER IDENTIFYING NUMBER OF ASSIGNEE

﻿

(Please print or type name and address, including postal zip code, of assignee)

______________________________________________________________________________
the within Second Amended and Restated Trust Certificate, and all rights
thereunder, hereby irrevocably constituting and appointing

______________________________________________________________________________
to transfer said Second Amended and Restated Trust Certificate on the books of
the Certificate Registrar, with full power of substitution in the premises.

Dated:____________

Signature Guaranteed:

_____________________________________
NOTICE:  Signature(s) must be guaranteed
by an eligible guarantor institution.

______________________________________
NOTICE:  The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Second Amended and
Restated Trust Certificate in every particular, without alteration or
enlargement or any change whatever.

﻿

 

B-1-6

--------------------------------------------------------------------------------

 

 

EXHIBIT B-2

FORM 

SECOND AMENDED AND RESTATED RESIDUAL INTEREST CERTIFICATE

THIS SECOND AMENDED AND RESTATED RESIDUAL INTEREST CERTIFICATE IS SUBORDINATED
IN RIGHT OF PAYMENT TO THE NOTES TO THE EXTENT DESCRIBED IN THE INDENTURE
REFERRED TO HEREIN.

THIS SECOND AMENDED AND RESTATED RESIDUAL INTEREST CERTIFICATE DOES NOT
REPRESENT AN OBLIGATION OF OR AN INTEREST IN BLUEGREEN TIMESHARE FINANCE
CORPORATION I, BLUEGREEN CORPORATION OR ANY AFFILIATE THEREOF, EXCEPT TO THE
EXTENT SET FORTH IN THE TRUST AGREEMENT (AS DEFINED BELOW).  THIS SECOND AMENDED
AND RESTATED RESIDUAL INTEREST CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 , AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR PLEDGED UNLESS THE
CONDITIONS SET FORTH IN SECTION 3.04 OF THE TRUST AGREEMENT HAVE BEEN COMPLIED
WITH.

THIS SECOND AMENDED AND RESTATED RESIDUAL INTEREST CERTIFICATE IS TRANSFERRABLE
ONLY IN WHOLE AND NOT IN PART.

THIS SECOND AMENDED AND RESTATED RESIDUAL INTEREST CERTIFICATE (OR ITS
PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAWS, AND THIS AMENDED AND RESTATED RESIDUAL INTEREST CERTIFICATE MAY
NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.

BXG TIMESHARE TRUST I SECOND AMENDED AND RESTATED RESIDUAL INTEREST CERTIFICATE

NO. 1

THIS CERTIFIES THAT BLUEGREEN TIMESHARE FINANCE CORPORATION I is the registered
owner of 100% of the residual economic interest in the BXG Timeshare Trust I
(the “Trust”) formed by BLUEGREEN TIMESHARE FINANCE CORPORATION I, a Delaware
corporation (the “Depositor”).

The Trust was created pursuant to a Trust Agreement, dated May 5, 2006, among
the Depositor, GSS Holdings, Inc., as trust owner (the “Trust Owner”) and
Wilmington Trust Company, as owner trustee (the “Owner Trustee”), as amended and
restated by the Amended and Restated Trust Agreement, dated as of December 17,
2013, and as further amended and restated by the Second Amended and Restated
Trust Agreement, dated as of May 19, 2017, among the Depositor, the Trust Owner
and the Owner Trustee (as amended, restated and/or



B-2-1

--------------------------------------------------------------------------------

 

 

supplemented from time to time, the “Trust Agreement”), a summary of certain of
the pertinent provisions of which is set forth below.  To the extent not
otherwise defined herein, the capitalized terms used herein have the meanings
assigned to them in (i) the Trust Agreement, (ii) the Second Amended and
Restated Sale Agreement, dated as of May 1, 2017 (as amended, restated and/or
supplemented from time to time, the “Sale Agreement”), by and between the Trust
and the Depositor, or (iii) the Sixth Amended and Restated Indenture, dated as
of May 1, 2017 (as amended, restated and/or supplemented from time to time, the
“Indenture”), by and among BXG Timeshare Trust I, as Issuer, Bluegreen
Corporation, as Servicer, Vacation Trust, Inc., as Club Trustee, Concord
Servicing Corporation, as Backup Servicer, KeyBank National Association, as a
Funding Agent, DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am
Main, as a Funding Agent and U.S. Bank National Association, as Indenture
Trustee, Paying Agent and Custodian.

This Second Amended and Restated Residual Interest Certificate is the duly
authorized Residual Interest Certificate designated as “BXG Timeshare Trust I
Second Amended and Restated Residual Interest Certificate” (this “Residual
Interest Certificate”).  Also issued under the Indenture are the Timeshare
Loan-Backed VFN Notes, Series I (the “Notes”).  This Residual Interest
Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement, to which Trust Agreement the
Certificateholder of this Residual Interest Certificate by virtue of its
acceptance hereof assents and by which such Certificateholder is bound.  The
Certificateholder of this Residual Interest Certificate acknowledges and agrees
that its rights to receive distributions in respect of this Residual Interest
Certificate are subordinated to the rights of the Noteholders to the extent
described in the Sale Agreement and the Indenture.

It is the intent of the Servicer, the Depositor, Owner Trustee, Indenture
Trustee and the Certificateholder that, for purposes of U.S. federal income tax
and any other income taxes, the Trust will be disregarded as an entity separate
from the sole Residual Interest Owner for U.S. federal income tax purposes
pursuant to Treasury Regulations Section 301.7701-3(b)(1)(ii) and will not be
treated as a taxable mortgage pool or an association or publicly traded
partnership taxable as a corporation.    The Depositor and any other
Certificateholder, by acceptance of this Residual Interest Certificate, agrees
to such treatment, and to take no action inconsistent with such treatment of,
the Trust for U.S. federal income tax and any other income tax purposes.

The Certificateholder, by its acceptance of this Residual Interest Certificate
or beneficial interest in this Residual Interest Certificate, covenants and
agrees that such Certificateholder will not at any time institute against the
Trust or the Depositor, or join in any institution against the Trust or the
Depositor any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any United States federal or state
bankruptcy or similar law in connection with any obligations relating to this
Residual Interest Certificate, the Notes, the Trust Agreement or any of the
other Transaction Documents.

Distributions on this Residual Interest Certificate will be made as provided in
the Trust Agreement by the Owner Trustee or its agent by wire transfer or check
mailed to the Certificateholder of record in the Certificate Registrar without
the presentation or surrender of this Residual Interest Certificate or the
making of any notation hereon.  Except as otherwise provided in the Trust
Agreement and notwithstanding the above, the final distribution on this Residual
Interest Certificate will be made after due notice by the Owner Trustee of the
pendency



B-2-2

--------------------------------------------------------------------------------

 

 

of such distribution and only upon presentation and surrender of this Residual
Interest Certificate at the office or agency maintained for that purpose by the
Owner Trustee in the City of Wilmington, State of Delaware.

Reference is hereby made to the further provisions of this Residual Interest
Certificate set forth on the reverse hereof, which further provisions shall for
all purposes have the same effect as if set forth at this place.

Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Owner Trustee, by manual signature, this Residual
Interest Certificate shall not entitle the holder hereof to any benefit under
the Trust Agreement or any other Transaction Document or be valid for any
purpose.

THIS RESIDUAL INTEREST CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.





B-2-3

--------------------------------------------------------------------------------

 

 

[REVERSE OF CERTIFICATE]

This Residual Interest Certificate does not represent an obligation of, or an
interest in the Depositor, the Servicer, the Originators, the Seller, the Owner
Trustee, the Indenture Trustee or any of the respective Affiliates and no
recourse may be had against such parties of their assets, except as expressly
set forth or contemplated herein or in the Trust Agreement or the other
Transaction Documents.  In addition, this Residual Interest Certificate is not
guaranteed by any governmental agency or instrumentality and is limited in right
of payment to certain collections and recoveries with respect to the Timeshare
Loans and certain other amounts, in each case as more specifically set forth
herein and in the Indenture.  A copy of each of the Indenture and the Trust
Agreement may be examined by any Certificateholder upon written request during
normal business hours at the principal office of the Depositor and at such other
places, if any, designated by the Depositor.

The Trust Agreement permits, with certain exceptions therein provided, the
amendment thereof and the modification of the rights and obligations of the
Depositor and the rights of the Certificateholder under the Trust Agreement at
any time by the Depositor and the Owner Trustee with the consent of the Holders
representing a majority of the Aggregate Outstanding Note Balance.  Any such
consent shall be conclusive and binding on the Certificateholder and on all
future Certificateholders of this Residual Interest Certificate and of any
Residual Interest Certificate issued upon the transfer hereof or in exchange
hereof or in lieu hereof, whether or not notation of such consent is made upon
this Residual Interest Certificate.  The Trust Agreement also permits the
amendment thereof, in certain limited circumstances, without the consent of the
Certificateholder of this Residual Interest Certificate or any Noteholder.

As provided in the Trust Agreement and subject to certain limitations therein
set forth, the transfer of this Residual Interest Certificate is registerable in
the Certificate Register upon surrender of this Residual Interest Certificate
for registration of transfer at the offices or agencies of the Certificate
Registrar maintained by the Owner Trustee in Wilmington, Delaware, accompanied
by a written instrument of transfer in form satisfactory to the Owner Trustee
and the Certificate Registrar, executed by the Certificateholder hereof or such
Certificateholder’s attorney duly authorized in writing, and thereupon a new
Residual Interest Certificate evidencing the same aggregate interest in the
Trust will be issued to the designated transferee.  The initial Certificate
Registrar appointed under the Trust Agreement is the Owner Trustee.

Except as provided in the Trust Agreement, this Residual Interest Certificate is
issuable only as a registered Residual Interest Certificate without coupons.  No
service charge will be made for any registration of transfer of this Residual
Interest Certificate, but the Owner Trustee or the Certificate Registrar may
require payment of a sum sufficient to cover any tax or governmental charge
payable in connection therewith.

The Owner Trustee, the Certificate Registrar and any of their respective agents
may treat the Person in whose name this Residual Interest Certificate is
registered as the owner hereof for all purposes, and none of the Owner Trustee,
the Certificate Registrar or any such agent shall be affected by any notice to
the contrary.





B-2-4

--------------------------------------------------------------------------------

 

 

The obligations and responsibilities created by the Trust Agreement and the
Trust crated thereby shall terminate upon the payment to Certificateholder of
all amounts required to be paid to such holder pursuant to the Trust Agreement
and the Indenture and the deposition of all property held as part of the Trust
Estate.  The Servicer may at its option purchase the Trust Estate at the times
and at the prices specified in the Indenture.

This Residual Interest Certificate may not be acquired by a Benefit Plan.  By
accepting and holding this Residual Interest Certificate, the Certificateholder
hereof shall be deemed to have represented and warranted that it is not a
Benefit Plan and is not acquiring this Residual Interest Certificate or an
interest therein for the account of, or with assets of, such an entity.

IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Trust and not in its
individual capacity, has caused this Second Amended and Restated Residual
Interest Certificate to be duly executed.

Dated: 

BXG TIMESHARE TRUST I

By:Wilmington Trust Company, not in its

individual capacity but solely as Owner
Trustee

By:__________________________________

Authorized Signatory

﻿

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This Second Amended and Restated Residual Interest Certificate is the Residual
Interest Certificate referred to in the within-mentioned Trust Agreement.

By:Wilmington Trust Company, not in its

individual capacity but solely as Owner
Trustee

By:________________________________

Authorized Signatory





B-2-5

--------------------------------------------------------------------------------

 

 

ASSIGNMENT

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto

PLEASE INSERT SOCIAL SECURITY OR
OTHER IDENTIFYING NUMBER OF ASSIGNEE

﻿

(Please print or type name and address, including postal zip code, of assignee)

______________________________________________________________________________
the within Second Amended and Restated Residual Interest Certificate, and all
rights thereunder, hereby irrevocably constituting and appointing

______________________________________________________________________________
to transfer said Second Amended and Restated Residual Interest Certificate on
the books of the Certificate Registrar, with full power of substitution in the
premises.

Dated:____________

Signature Guaranteed:

_______________________________________
NOTICE:  Signature(s) must be guaranteed
by an eligible guarantor institution.

______________________________________
NOTICE:  The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Second Amended and
Restated Residual Interest Certificate in every particular, without alteration
or enlargement or any change whatever.

﻿



B-2-6

--------------------------------------------------------------------------------